


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
U.S. $200,000,000
 
AMENDMENT AND RESTATEMENT
 
Dated as of November 9, 2007
 
of
 
RECEIVABLES LOAN AND SECURITY AGREEMENT
 
Dated as of April 11, 2007
 
Among
 
EDUCATION EMPOWERMENT SPV LLC,
 
as the Borrower
 
and
 
 
AUTOBAHN FUNDING COMPANY LLC,
 
as a Lender
 
and
 
DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK,
FRANKFURT AM MAIN
 
as the Agent
 
and
 
LYON FINANCIAL SERVICES, INC. (d/b/a U.S. BANK PORTFOLIO SERVICES),
 
as the Backup Servicer
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




This AMENDED AND RESTATED RECEIVABLES LOAN AND SECURITY AGREEMENT is made as of
November 9, 2007, among:
 

 
(1)
EDUCATION EMPOWERMENT SPV, LLC, a Delaware limited liability company (the
“Borrower”);

 

 
(2)
AUTOBAHN FUNDING COMPANY LLC (“Autobahn”), as a Lender (as defined herein);

 

 
(3)
DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN (“DZ BANK”),
as agent for the Lender (the “Agent”); and

 

 
(4)
LYON FINANCIAL SERVICES, INC. (d/b/a U.S. BANK PORTFOLIO SERVICES), as the
Backup Servicer (as such term is defined herein).

 
Background. The parties named above have entered into a Receivables Loan and
Security Agreement, dated as of April 11, 2007 (the “Existing RLSA”), and now
wish to amend and restate the Existing RLSA to be as set forth herein.
 
NOW THEREFORE, IT IS AGREED as follows:
 
ARTICLE I.
 
DEFINITIONS
 
SECTION 1.01 Certain Defined Terms. (a) Certain capitalized terms used
throughout this Agreement are defined above or in this Section 1.01.
 
(b) As used in this Agreement and the exhibits and schedules thereto (each of
which is hereby incorporated herein and made a part hereof), the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
 
“Account Bank” means BNYTC, as the Depository Institution with which the
Accounts have been established and are being maintained, or any successor
thereto in such function that is an Eligible Depository Institution acceptable
to the Agent.
 
“Account Bank’s Fees” means ongoing fees and expenses of the Borrower, if any,
in respect of maintaining the Accounts with the Account Bank.
 
“Account Control Agreement” means the Account Control Agreement, dated as of the
Closing Date, among the Account Bank, the Borrower and the Agent, in respect of
the Accounts maintained with the Account Bank.
 
“Accounts” means the Collection Account and the Reserve Account.
 

--------------------------------------------------------------------------------


“Active Backup Servicer’s Fee” means, for any Remittance Period or portion
thereof after the occurrence of a Servicer Default and the appointment of the
Backup Servicer as Servicer, the amount of fees and expenses stated to be
payable to the Backup Servicer for such period on Exhibit F hereto.
 
“Adjusted Eurodollar Rate” means, with respect to any Fixed Period for any Loan
allocated to such Fixed Period, an interest rate per annum equal to the sum of
(i) the applicable Adjusted Eurodollar Rate Margin (whether for the PrePrime
Percentage or the Prime Percentage) to be applied in using the Adjusted
Eurodollar Rate to determine the separate Yield Rate and calculation of Yield in
respect of the PrePrime Percentage and Prime Percentage of all Loans
outstanding, and (ii) an interest rate per annum equal to the average of the
interest rates per annum (rounded upwards, if necessary, to the nearest 1/16 of
1%) reported during such Fixed Period on the Bloomberg Financial Markets system
as the London Interbank Offered Rate for United States dollar deposits having a
term of thirty (30) days and in a principal amount of $1,000,000 or more (or, if
such system shall cease to be publicly available or, if the information
contained in such system, in the Lender’s sole judgment, shall cease to
accurately reflect such London Interbank Offered Rate, such rate as reported by
any publicly available recognized source of similar market data selected by the
Lender that, in the Lender’s reasonable judgment, accurately reflects such
London Interbank Offered Rate).
 
“Adjusted Eurodollar Rate Margin” has the meaning ascribed thereto in the Fee
Letter (which shall ascribe an Adjusted Eurodollar Rate Margin for both the
PrePrime Percentage and the Prime Percentage of Loans).
 
“Advance Amount” means (a) with respect to the initial Loan hereunder and each
Loan thereafter, other than any Marginal Allowable Advance, an amount equal to
the product of (i) the Maximum Advance Percentage multiplied by (ii) the
aggregate Outstanding Balances of all of the Eligible Receivables being Pledged
hereunder on the related Borrowing Date to secure such Loan, and (b) with
respect to a Marginal Allowable Advance, an amount specified by the Borrower in
the related Notice of Borrowing for the Marginal Allowable Advance, not
exceeding the excess, if any, of the Fees and other third party fees and
expenses distributable on the related Remittance Date on which such Borrowing is
to occur pursuant to clauses (i), (ii), (iii), (iv) or (v) of Section 2.05(c),
over the amount of Collections available for the payment of such Fees and other
third party fees and expenses on such Remittance Date.
 
“Advance Percentage” means at any time the decimal expressed as a percentage
equal to:
 
      FA-CA    
ERB
 
where:
FA
=
the Facility Amount at such time;
         
CA
=
the amount of Collections on deposit in the Collection Account at such time to
be applied in accordance with Section 2.05 on the next Remittance Date, minus
the portion of such Collections which are required to be set aside for the
payment of accrued Yield pursuant to Section 2.05(a) hereof; and
         
ERB
=
the Eligible Receivables Balance at such time.

 
-2-

--------------------------------------------------------------------------------


“Adverse Claim” means a lien, security interest, charge, encumbrance or other
right or claim of any Person other than, with respect to the Pledged Assets, any
lien, security interest, charge, encumbrance or other right or claim in favor of
the Lender (or the Agent on behalf of the Lender).
 
“Affected Party” has the meaning assigned to that term in Section 2.13.
 
“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
 
“Agent” has the meaning assigned to that term in the preamble hereto.
 
“Agreement” means this Receivables Loan and Security Agreement, as the same may
be amended, restated, supplemented and/or otherwise modified from time to time
hereafter.
 
“Amendment Closing Date” means November 9, 2007.
 
“Amendment No. 1 to Custodial Agreement” means the Amendment No. 1 to Custodial
Agreement, dated as of the Amendment Closing Date and amending the Custodial
Agreement as existing on the Amendment Closing Date but prior to giving effect
thereto, among the parties to such Custodial Agreement.
 
“Amendment No. 1 to Servicing Agreement (PrePrime)” means the Amendment No. 1 to
Servicing Agreement (PrePrime), dated as of the Amendment Closing Date and
amending the Initial Servicing Agreement (PrePrime) as existing on the Amendment
Closing Date but prior to giving effect thereto, among the parties to the
Initial Servicing Agreement (PrePrime).
 
“Amendment No. 1 to Transfer and Contribution Agreement (PrePrime)” means the
Amendment No. 1 to Transfer and Contribution Agreement (PrePrime), dated as of
the Amendment Closing Date and amending the Transfer and Contribution Agreement
(PrePrime) as existing on the Amendment Closing Date but prior to giving effect
thereto, between EEF as transferor and the Borrower as transferree.
 
“Amendment Transaction Documents” means this Amended and Restated Receivables
Loan and Security Agreement, the Amendment No. 1 to Transfer and Contribution
Agreement (PrePrime), the Transfer and Contribution Agreement (Prime), the
Amendment No. 1 to Custodial Agreement, the Amendment No. 1 to Servicing
Agreement (PrePrime), and the Initial Servicing Agreement (Prime).
 
-3-

--------------------------------------------------------------------------------


“Approved Origination Agreement” means (i) each Doral Origination Agreement, and
(ii) each other Origination Agreement with an Eligible Originator in form and
substance reasonably acceptable to the Agent (it being understood that if the
Agent is given an opportunity to review such Origination Agreement and it
complies with applicable structural or legal standards substantially similar to
those which the Agent applied in approving the Doral Origination Agreements,
such other Origination Agreement shall be deemed reasonably acceptable to the
Agent).
 
“Assigned Documents” has the meaning assigned to that term in Section 2.14.
 
“Assignment” has the meaning set forth in the applicable Transfer and
Contribution Agreement.
 
“Assignment and Acceptance” has the meaning assigned to that term in
Section 9.04.
 
“Autobahn” has the meaning assigned to that term in the preamble hereto.
 
“Backup Servicer” means Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services), or any substitute Backup Servicer appointed by the Agent pursuant to
Section 6.15.
 
“Backup Servicer Delivery Date” has the meaning assigned to that term in
Section 6.12(e).
 
“Backup Servicing Agreement” has the meaning assigned such term in Section
6.15(a).
 
“Backup Servicing Agreement Servicing Standard” means, in connection with a
Backup Servicing Agreement, that the Backup Servicer will perform replacement
Servicer functions and duties in accordance with its customary practices,
procedures or standards with the same care, skill and diligence that it uses or
would use in servicing and administering private student loans or similar
financial assets for its own account (or, if such standard is higher, that it
uses for the account of others, other than the Borrower and Agent).
 
“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended.
 
“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:
 
(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
 
-4-

--------------------------------------------------------------------------------


(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors or members shall vote to implement any
of the foregoing.
 
“Base Rate” means, on any date, a fluctuating rate of interest per annum equal
to the arithmetic average of the rates of interest publicly announced by
JPMorgan Chase Bank and Citibank, N.A. (or their respective successors) as their
respective prime commercial lending rates (or, as to any such bank that does not
announce such a rate, such bank’s “base” or other rate determined by the Lender
to be the equivalent rate announced by such bank), except that, if any such bank
shall, for any period, cease to announce publicly its prime commercial lending
(or equivalent) rate, the Agent shall, during such period, determine the Base
Rate based upon the prime commercial lending (or equivalent) rates announced
publicly by the other such banks or, if each such bank ceases to announce
publicly its prime commercial lending (or equivalent) rate, based upon the prime
commercial lending (or equivalent) rate or rates announced publicly by one or
more other banks reasonably acceptable to the Borrower. The prime commercial
lending (or equivalent) rates used in computing the Base Rate are not intended
to be the lowest rates of interest charged by such banks in connection with
extensions of credit to debtors. The Base Rate shall change as and when such
banks’ prime commercial lending (or equivalent) rates change.
 
“BNYTC” means The Bank of New York Trust Company, N.A.
 
“Borrower” has the meaning assigned to that term in the preamble hereto.
 
“Borrowing” means a borrowing of Loans under this Agreement.
 
“Borrowing Base Certificate” means a report, in substantially the form of
Exhibit A, prepared by the Borrower for the benefit of Lender pursuant to
Section 6.12(c).
 
“Borrowing Base Deficiency” means, at any time that the Overcollateralization
Amount is less than the Minimum Overcollateralization Amount, an amount equal to
the amount of such deficiency.
 
“Borrowing Date” means, with respect to any Borrowing, the date on which such
Borrowing is funded, which date, other than in the case of the initial
Borrowing, shall be a Subsequent Borrowing Date.
 
“Borrowing Limit” means as of the Closing Date $100,000,000 and as of the
Amendment Closing Date, $200,000,000; provided, however, that at all times, on
or after the Early Amortization Commencement Date, the Borrowing Limit shall
mean the aggregate outstanding principal balance of the Loans.
 
-5-

--------------------------------------------------------------------------------


“Business Day” means a day of the year other than a Saturday or a Sunday or any
other day on which banks are authorized or required to close in New York City or
St. Paul, Minnesota; provided, that, if any determination of a Business Day
shall relate to a Loan bearing interest at the Adjusted Eurodollar Rate, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
 
“Calculated Hedge Amortizing Balance” means, as of any date of determination,
the projected amortizing balance of the Loans advanced by the Lender hereunder
with respect to Pledged Receivables as of such date (including, as applicable,
Receivables which were Pledged by the Borrower on such date thereby becoming
Pledged Receivables on such date), determined by the Agent in its sole
discretion, based upon the Outstanding Balances of such Pledged Receivables as
of such date, adjusted for prepayments, defaults, recoveries and delinquencies
which, in the sole judgment of the Agent, are representative of expected
prepayments, defaults, recoveries and delinquencies on the Pledged Receivables.
 
“Capital Limit” means, at any time, an amount equal to:
 
ERB - MOCA + CA
 
where:
ERB
=
the Eligible Receivables Balance at such time;
         
MOCA
=
the Minimum Overcollateralization Amount at such time; and
         
CA
=
the amount of Collections on deposit in the Collection Account at such time to
be applied in accordance with Section 2.05 on the next Remittance Date, minus
the portion of such Collections which are required for the payment of accrued
Yield and Fees.

 
“Change of Control” means that at any time (i) EEF shall own directly or
indirectly less than 100% of all membership interests of the Borrower, (ii) any
event or condition occurs which results in any Person or “group” (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended) other than a Person or group that owns membership interests of EEF on
and as of the Closing Date: (A) having acquired beneficial ownership of 50% or
more of any outstanding class of membership interests of EEF having ordinary
voting power in the election of directors or managers of EEF or (B) obtaining
the power (whether or not exercised) to elect a majority of EEF’s directors or
managers, (iii) EEF or the Borrower merge or consolidate with any other Person
or (iv) any two of the following three people are not employed in senior
management positions at EEF and/or are not involved in the day-to-day operations
of EEF and at least one of such two people have not been replaced by a person or
persons approved in writing by the Agent within sixty (60) days of the last day
on which such person or persons were employed in senior management positions at
EEF and/or were involved in the day-to-day operations of EEF: Edwin McGuinn,
Jr., Raza Khan and Vishal Garg.
 
-6-

--------------------------------------------------------------------------------


“Closing Date” means April 11, 2007.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral Receipt” has the meaning assigned to that term in the Custodial
Agreement.
 
“Collection Account” means a special trust account (account number 775792) in
the name of the Borrower established by the Borrower at the Account Bank and
subject to the Account Control Agreement, or any successor thereto with a
subsequent Account Bank, if ever any, established under terms and conditions,
including a substantially similar account control arrangement, acceptable to the
Agent, it being understood that the funds deposited therein (including any
interest and earnings thereon) from time to time shall constitute the property
and assets of the Borrower and the Borrower shall be solely liable for any taxes
payable with respect to the Collection Account.
 
“Collection Date” means the date on which the aggregate outstanding principal
amount of the Loans have been repaid in full and all Yield and Fees and all
other Obligations have been paid in full, and the Lender shall have no further
obligation to make any additional Loans.
 
“Collection Policy” means
 
(a) in respect of PrePrime Receivables, collectively, the written student loan
servicing policies, guidelines, standards and undertakings (the “Servicing
Guidelines” in respect of PrePrime Receivables) as set forth in the Initial
Servicing Agreement (PrePrime) (including Exhibit A thereto) and the Initial
Collection Servicing Agreement (including Exhibit A thereto), which agreements
are annexed hereto as part of Schedule V, as such Servicing Guidelines may
hereafter be amended, modified or supplemented from time to time in compliance
with the terms of this Agreement, and
 
(b) in respect of Prime Receivables, collectively, the written student loan
servicing policies, guidelines, standards and undertakings (the “Servicing
Guidelines” in respect of Prime Receivables) as set forth in the Initial
Servicing Agreement (Preprime) (including Exhibit A thereto) and the Initial
Collection Servicing Agreement (including Exhibit A thereto), which agreements
are annexed hereto as part of Schedule V, as such Servicing Guidelines may
hereafter be amended, modified or supplemented from time to time in compliance
with the terms of this Agreement.
 
“Collections” means, with respect to any Pledged Receivable, all cash receipts
and proceeds in respect of such Pledged Receivable and the Other Conveyed
Property securing such Pledged Receivable, all payments of any principal,
interest, fees, delinquent payments recovered in subsequent months, prepaid
principal, liquidation proceeds, late fees, redemption fees, other penalty fees
and charges, or other amounts with respect to the Contract and any other
agreement, guaranty or instrument related to such Pledged Receivable, all cash
proceeds of any Other Conveyed Property or other Pledged Assets with respect to
such Pledged Receivable and any amounts paid to the Borrower under any
Qualifying Interest Rate Hedge or the interest rate hedging arrangement
contemplated thereby.
 
-7-

--------------------------------------------------------------------------------


“Collection Servicer” means CCS, or any successor loan servicer or collection
agent that the Borrower may engage from time to time in connection with the
component of its Servicing Undertaking consisting of Collection Services (and
that has executed an acknowledgment and consent in favor of the Agent
substantially similar to that executed by CCS in connection with the CCS
Servicing Agreement).
 
“Collection Servicer Fees” means, in respect of any Remittance Period, any fees
and out of pocket expenses, or the allocable monthly portion thereof relating to
such Remittance Period if such fees and expenses are payable less frequently
than monthly, payable to a Collection Servicer under the applicable Collection
Servicing Agreement (provided, that if the applicable Collection Servicing
Agreement so provides, such Collection Servicer Fees may be netted from
Collections remittable by the Collection Servicer to the Borrower in accordance
with the terms thereunder).
 
“Collection Services” means the component of the Borrower’s Servicing
Undertaking hereunder consisting of loan collection activities and services
following loan delinquency exceeding a specified period, to the extent that such
collection services are not covered under the primary Servicing Agreement.
 
“Collection Servicing Agreement” means any written agreement procured by the
Borrower from any Collection Servicer in connection with its provision of
Collection Services to or for the benefit of the Borrower (it being understood
that the CCS Agreement is a Collection Servicing Agreement within the meaning of
this term).
 
“Commercial Paper Remittance Report” means a report, in substantially the form
of Exhibit B, furnished by the Borrower to the Agent for the Lender pursuant to
Section 6.12(d).
 
“Commitment Percentage” has the meaning assigned to that term in
Section 9.04(b).
 
“Computer Tape or Listing” means the computer tape or listing (whether in
electronic form or otherwise) generated by or on behalf of the Borrower, which
provides information relating to the Receivables included in the Eligible
Receivables Balance.
 
“Contract” means with respect to any Receivable, collectively, (i) the student
loan agreement or comparable contract or agreement pursuant to which a
Receivable is originated by an extension of credit advanced to the applicable
Obligor, and (ii) the promissory note evidencing such Receivable, in each case
substantially in the applicable form (PrePrime Contract for a PrePrime
Receivable, Prime Contract for a Prime Receivable) attached hereto as Exhibit D,
and which Contract does not evidence an extension of credit funded under the
FFELP Program or the HEALP Program.
 
“CP Disruption Event” means, at any time, the inability of the Issuer to raise
(whether as a result of a prohibition or any other event or circumstance
whatsoever) funds through the issuance of commercial paper notes in the United
States commercial paper market, including, without limitation, by virtue of
(i) any disruption in the commercial paper market, (ii) insufficient
availability under the liquidity or enhancement facility entered into by the
Issuer with respect to this Agreement or (iii) a downgrade of the rating of one
or more financial institutions extending credit to or for the account of the
Issuer or having a commitment to extend credit to the Lender under a liquidity
or enhancement facility which relates to this Agreement to a level lower than
that required by the Rating Agencies.
 
-8-

--------------------------------------------------------------------------------


“CP Margin” has the meaning ascribed thereto in the Fee Letter (which shall
ascribe a CP Margin for both the PrePrime Percentage and the Prime Percentage of
outstanding Loans).
 
“CP Rate” means, with respect to any Fixed Period for all Loans allocated to
such Fixed Period, (A) the per annum rate equivalent to the per annum rate (or
if more than one rate, the weighted average of the rates) at which commercial
paper notes of the Issuer having a term equal to such Fixed Period and to be
issued to fund, in whole or in part, the applicable Loans (and, at the election
of the Issuer, other loans by the Issuer) by the Issuer may be sold by any
placement agent or commercial paper dealer selected by the Issuer, as agreed
between each such agent or dealer and the Issuer and notified by the Issuer to
the Agent and the Borrower; provided, however, if the rate (or rates) as agreed
between any such agent or dealer and the Issuer with respect to any Fixed Period
for the applicable Loans is a discount rate (or rates), the CP Rate for such
Fixed Period shall be the rate (or, if more than one rate, the weighted average
of the rates) resulting from converting such discount rate (or rates) to an
interest-bearing equivalent rate per annum; provided, further, however, that
such rate (or rates) shall reflect and give effect to borrowings to fund small
or odd dollar amounts that are not easily accommodated in the commercial paper
market to the extent that such amounts are allocated, in whole or in part, to
such Loans, plus (B) the applicable CP Margin (whether for the PrePrime
Percentage or the Prime Percentage) to be applied in using the CP Rate to
determine the separate Yield Rate and calculation of Yield in respect of the
PrePrime Percentage and Prime Percentage of all Loans outstanding.
 
“CP Rollover Fixed Period” means any Fixed Period other than any Fixed Period
(i) applicable to the Loan arising as a result of the Borrowing on the initial
Borrowing Date which shall have been requested in the Notice of Borrowing
delivered in connection with such Borrowing, (ii) applicable to any new Loan
arising as a result of a Borrowing on a Subsequent Borrowing Date which shall
have been requested in the Notice of Borrowing delivered in connection with such
Borrowing or (iii) applicable to any Loan accruing Yield at the Non-CP Rate.
 
“Credit Policy” means (i) with respect to PrePrime Receivables, the written
student loan origination and underwriting policies of EEF applicable to PrePrime
Receivables and entitled “Underwriting Guidelines”, as annexed hereto as part of
Schedule IV, as such written guidelines may hereafter be amended, modified or
supplemented from time to time in compliance with this Agreement, and (ii) with
respect to Prime Loans, the written student loan origination and underwriting
policies of EEF applicable to Prime Loans and entitled “MRU Underwriting
Guidelines”, as annexed hereto as part of Schedule IV, as such written
guidelines may hereafter be amended, modified or supplemented from time to time
in compliance with this Agreement.
 
“Credit and Collection Policy” means, collectively, the Credit Policy and the
Collection Policy.
 
-9-

--------------------------------------------------------------------------------


“Custodial Agreement” means that certain Custodial and Collateral Agency
Agreement dated as of the Closing Date among the Borrower, the Agent and the
Custodian, as amended by the Amendment No. 1 to Custodial Agreement, together
with all instruments, documents and agreements executed in connection therewith,
and as such Custodial Agreement may from time to time be further amended,
restated, supplemented and/or otherwise modified in accordance with the terms
thereof.
 
“Custodian” means BNYTC or any substitute Custodian appointed by the Agent
pursuant to the Custodial Agreement.
 
“Custodian’s Fee” means, for any Remittance Period, an amount, payable out of
Collections on the Pledged Receivables and amounts applied to the payment of, or
treated as payments on, the Pledged Receivables, equal to the fees and expenses
payable to the Custodian in respect of its provision of custodial services as
set forth in the Custodial Agreement.
 
“Cut-Off Date” has the meaning assigned such term in the Transfer and
Contribution Agreement.
 
“Debt” of any Person means (i) indebtedness of such Person for borrowed money,
(ii) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments related to transactions that are classified as financings
under GAAP, (iii) obligations of such Person to pay the deferred purchase price
of property or services, (iv) obligations of such Person as lessee under leases
which shall have been or should be, in accordance with GAAP, recorded as capital
leases, (v) obligations secured by an Adverse Claim upon property or assets
owned (under GAAP) by such Person, even though such Person has not assumed or
become liable for the payment of such obligations and (vi) obligations of such
Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor, against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (i) through (v) above.
 
“Default Funding Rate” means an interest rate per annum equal to three percent
(3%) plus the Base Rate.
 
“Defaulted Receivable” means, as of any time of determination, any Pledged
Receivable:
 
(i) with respect to which an amount due and payable under the related Contract
remains unpaid for one hundred twenty-one (121) days or more after the Scheduled
Due Date; or
 
(ii) with respect to which any payment or other material terms of the related
Contract have been modified, in connection with addressing delinquency or other
credit concerns applicable to the related Obligor, after such Contract was
acquired by the Borrower; or
 
(iii) which has been or should be charged off, in accordance with the Collection
Policy, as a result of the occurrence of a Bankruptcy Event with respect to the
related Obligor or which has been or should otherwise be deemed by the Borrower
(either itself or through the Servicer or Collection Servicer, as applicable)
uncollectible in accordance with the Collection Policy; or
 
-10-

--------------------------------------------------------------------------------


(iv) with respect to which the related Obligor has become deceased.
 
“Deferment” means a period of time prior to a Contract entering Repayment
status, during which the payment of principal installment obligations is
deferred and accruing interest is capitalized periodically and added to the
outstanding principal balance of the Receivable, in accordance with the terms of
the applicable Credit and Collection Policy.
 
“Delinquent Receivable” means, as of any time of determination, any Pledged
Receivable with respect to which any amount due and payable under the terms of
the related Contract remains unpaid for more than thirty (30) days but not more
than one hundred twenty (120) days after the Scheduled Due Date, provided, that
a Pledged Receivable that has just entered Repayment status and with respect to
which the Obligor has not yet made an initial installment payment, shall not be
deemed to be a Delinquent Receivable until such Pledged Receivable becomes a
Further Delinquent Receivable.
 
“Depository Institution” means a depository institution or trust company,
incorporated under the laws of the United States or any State thereof, that is
subject to supervision and examination by federal and/or State banking
authorities.
 
“Doral” means Doral Bank, FSB, a federally chartered savings bank.
 
“Doral Origination Agreement” means
 
(a) with respect to any PrePrime Receivable, collectively, the Loan Program
Agreement between Doral and MRU Originations, dated as of February 28, 2006, and
the Loan Sale Agreement between Doral as seller and EEF as purchaser, dated as
of February 28, 2006, a copy of each of which is attached to the legal opinion
of Hudson Cook delivered at or prior to the initial Borrowing Date following the
Closing Date hereunder, and
 
(b) with respect to any Prime Receivable, collectively, the Loan Program
Agreement between Doral and MRU Originations, dated as of February 28, 2006, as
supplemented by the supplemental letter agreement thereto relating to Prime
Receivables dated on or about the Amendment Closing Date, and the Loan Sale
Agreement between Doral as seller and EEF as purchaser, dated as of February 28,
2006, a copy of each of which is attached to the legal opinion of Hudson Cook
delivered at or prior to the Amendment Closing Date hereunder.
 
“DZ BANK” has the meaning assigned to that term in the preamble hereto.
 
“Early Amortization Commencement Date” means the earlier of (i) the date of
occurrence of any event described in Section 7.01(a) hereof, (ii) the date of
the declaration of the Early Amortization Commencement Date pursuant to any
other subsection of Section 7.01, (iii) at the option of the Lender in its sole
discretion, upon written notice to the Borrower and the Backup Servicer of the
occurrence of an Early Amortization Event, or (iv) the Facility Maturity Date
shall have occurred.
 
-11-

--------------------------------------------------------------------------------


“Early Amortization Event” means the occurrence of any of the following events:
 
(i) a regulatory, tax or accounting body has ordered that the activities of the
Lender or any Affiliate of the Lender contemplated hereby be terminated or, as a
result of any other event or circumstance, the activities of the Lender
contemplated hereby may reasonably be expected to cause the Lender, the Person,
if any, then acting as the administrator or the manager for the Lender, or any
of their respective Affiliates to suffer materially adverse regulatory,
accounting or tax consequences;
 
(ii) an Event of Default has occurred and is continuing;
 
(iii) the Facility Maturity Date shall have occurred; or
 
(iv) a Replacement Trigger Date has occurred (provided, that such Early
Amortization Event shall cease to be an Early Amortization Event, and the
transactions under this Agreement shall thereafter proceed as if such Early
Amortization Event no longer exists, in the event that the Borrower effects a
Replacement within forty-five (45) days of the related Replacement Trigger
Date).
 
Notwithstanding the foregoing clause (i), the conditions described in clause (i)
shall not constitute an Early Amortization Event until the Lender first shall
have notified the Borrower thereof in writing, and shall have used, or shall
have attempted in good faith to cause the affected Affiliate of the Lender to
have used, reasonable efforts to designate a different lending office for
funding or booking its Loans or commitment hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
the adverse or potential adverse effects of the condition and (ii) would not
subject such Lender or Affiliate to any unreimbursed cost or expense, and (iii)
would not otherwise be disadvantageous to such Lender or Affiliate (other than
in a de minimus manner).
 
“EEF” means Education Empowerment Fund I, LLC, a Delaware limited liability
company and the sole member of the Borrower.


“Eligible Depository Institution” means a Depository Institution the short term
unsecured senior indebtedness of which is rated at least Prime-1 by Moody’s and
F1 by Fitch, if rated by Fitch.
 
“Eligible Institution” means an institution that is both (i) an accredited
institution of higher education, a vocational school, or any other institution
that, in all of the above cases, is an “eligible institution” as defined in the
Higher Education Act, and (ii) listed in the relevant Credit Policy as an
institution the students of which are eligible for extensions of credit under
the PrePrime Program or the Prime Program, as applicable.
 
“Eligible Obligor” means a matriculated student (or a co-signor or parent on
behalf of a matriculated student) enrolled at an Eligible Institution and who is
a United States citizen or United States national, within the meaning of Subpart
A of the Student Assistance General Provision, 34 CFR Part 668, or a Permanent
Resident, and who otherwise meets the criteria required for extensions of credit
under the PrePrime Program (in the case of an Obligor under a PrePrime Contract)
or Prime Program (in the case of an Obligor under a Prime Contract) as set forth
in the applicable Credit Policy.
 
-12-

--------------------------------------------------------------------------------


“Eligible Originator” means a Person (i) which at the time of first becoming an
Originator under this Agreement is a nationally chartered federally insured
financial institution with the capacity to originate, in compliance with all
applicable law, Contracts with Obligors located in any State of the United
States, (ii) as to which, if requested by the Agent at the time such Originator
is identified in the Borrower's notice to the Agent as a new or additional
Originator hereunder, an opinion from Hudson Cook or other legal counsel to the
Borrower reasonably acceptable to the Agent shall have been delivered addressed
to the Agent and the Lender, confirming substantially the same substantive legal
conclusions as in the original opinion of Hudson Cook delivered at or prior to
the initial Borrowing Date hereunder, and (iii) as to whom no Purchase
Termination Event is in effect.
 
“Eligible PrePrime Receivable” means, at any time, a Pledged Receivable that
constitutes a PrePrime Receivable and with respect to which each of the
representations and warranties with respect to such PrePrime Receivable or the
PrePrime Contract related to such Pledged Receivable contained in Schedule III
hereto and designated in Schedule III as applicable to PrePrime Receivables or
PrePrime Contracts, is true and correct at such time.
 
“Eligible Prime Receivable” means, at any time, a Pledged Receivable that
constitutes a Prime Receivable and with respect to which each of the
representations and warranties with respect to such Prime Receivable or the
Prime Contract related to such Pledged Receivable contained in Schedule III
hereto and designated in Schedule III as applicable to Prime Receivables or
Prime Contracts, is true and correct at such time.
 
“Eligible Receivable” means an Eligible PrePrime Receivable or an Eligible Prime
Receivable.
 
“Eligible Receivables Balance” means, at any time (i) the aggregate Outstanding
Balances of all Eligible Receivables which are Pledged hereunder to secure Loans
at such time, minus (ii) the Overconcentration Amount at such time.
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.
 
“Eurodollar Disruption Event” means any of the following: (i) a determination by
the Lender that it would be contrary to law or to the directive of any central
bank or other governmental authority (whether or not having the force of law) to
obtain United States dollars in the London interbank market to make, fund or
maintain any Loan, (ii) a determination by the Lender that the rate at which
deposits of United States dollars are being offered in the London interbank
market does not accurately reflect the cost to the Lender of making, funding or
maintaining any Loan or (iii) the inability of the Lender to obtain United
States dollars in the London interbank market to make, fund or maintain any
Loan.
 
-13-

--------------------------------------------------------------------------------


“Eurodollar Index” means an index based upon an interest rate reported on the
Bloomberg Financial Markets system as the London Interbank Offered Rate for
United States dollar deposits.
 
“Event of Default” has the meaning assigned to that term in Section 7.01.
 
“Excess Spread” means as of any date of determination, the annualized
percentage, calculated on the last day of each month, which is a fraction, the
numerator of which is the positive difference, if any, between (x) the Expected
Interest for such month, and (y) the sum of (i) all Yield payable in respect of
Loans for such month, (ii) all net payments payable by the Borrower during such
month on any Qualifying Interest Rate Swap, (iii) all fees and expenses payable
to any of the Custodian, the Servicer, any Collection Servicer, the Backup
Servicer or the Account Bank for such month, and (iv) all Fees payable hereunder
for such month, and the denominator of which is the aggregate Outstanding
Balance of Pledged Receivables constituting Eligible Receivables as of such
date.
 
“Existing RLSA” has the meaning assigned such term in the “Background” recital
at the beginning of this Agreement.
 
“Expected Interest” means, for any calendar month, the sum of (i) the amount of
interest due or accrued with respect to the Pledged Eligible Receivables and
payable by the related Obligors thereof during such calendar month (whether or
not such interest is actually paid) and (ii) earnings on Eligible Investments in
respect of the Accounts during such calendar month.
 
“Facility Amount” means, at any time, the sum of (i) the face amount of
outstanding commercial paper notes (net of the amount of all interest scheduled
to accrue thereon through their respective stated maturity if such commercial
paper notes are issued on a discount basis) of the Lender issued to fund Loans
hereunder, plus (ii) the aggregate Loans Outstanding hereunder bearing interest
at the Non-CP Rate, plus (iii) accrued Yield and Fees with respect to the
amounts described in the foregoing clauses (i) and (ii).
 
“Facility Maturity Date” means the fifth anniversary of the Closing Date.
 
“Fee Letter” has the meaning assigned to that term in Section 2.12(a).
 
“Fees” has the meaning assigned to that term in Section 2.12(a).
 
“FFELP Program” means the Federal Family Education Loan Program authorized under
the Higher Education Act, including Federal Stafford Loans authorized under
Sections 427 and 428 thereof, Federal Supplemental Loans for Students authorized
under Section 428A thereof, Federal PLUS Loans authorized under Section 428B
thereof, Federal Consolidation Loans authorized under Section 428C thereof and
Unsubsidized Loans authorized under Section 428H thereof.
 
“FICO Score” means the statistical credit bureau score (developed by Fair Isaac
Corporation for individual credit ratings) obtained by the originator of a
Contract in connection with the related credit/loan application to help assess
an Obligor’s credit worthiness.
 
-14-

--------------------------------------------------------------------------------


“Fitch” means Fitch, Inc. (or its successors in interest).
 
“Fixed Period” means, for any outstanding Loans, (i) if Yield in respect of all
or any part thereof is computed by reference to the CP Rate, a period of up to
and including sixty (60) days as determined pursuant to Section 2.04 or (ii) if
Yield in respect of all or any part thereof is computed by reference to the
Non-CP Rate, the applicable Remittance Period.
 
“Forbearance” means a period of time during which payments otherwise due in
respect of a Receivable are temporarily postponed or reduced, at the option and
in the discretion of the Borrower or Servicer, due to financial difficulties of
the Obligor, including without limitation for “Parental Leave” or “Unemployment”
as described in the applicable Collection Policy.
 
“Further Delinquent Receivable” means, as of any time of determination, any
Pledged Receivable with respect to which any amount due and payable under the
terms of the related Contract remains unpaid for more than sixty (60) days but
not more than one hundred twenty (120) days after the Scheduled Due Date.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
 
“Government Entity” means the United States, any State, any political
subdivision of a State and any agency or instrumentality of the United States or
any State or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
 
“HEALP Program” means the Health Education Assistance Loan Program authorized
under Title VII, Subpart A, Part I of the U. S. Public Health Service Act (42
U.S.C. Section 292-2920).
 
“Hedging Condition” means that, as of any date of determination, the average
Excess Spread for the three most recently elapsed calendar months is less than
the sum of (i) the average of the Minimum Excess Spread determined as of the end
of each of such three calendar months, plus (ii) 0.40%.
 
“Higher Education Act” means the Higher Education Act of 1965, as amended or
supplemented from time to time, or any successor federal act, together with any
rules (including, without limitation, the Common Manual), regulations and
interpretations promulgated thereunder.
 
“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.
 
“Initial Collection Servicing Agreement” means the CCS Agreement.
 
“Initial Servicing Agreement” means the Initial Servicing Agreement (PrePrime)
or the Initial Servicing Agreement (Prime) or both, as the context may require.
 
-15-

--------------------------------------------------------------------------------


“Initial Servicing Agreement (PrePrime)” means, with respect to PrePrime
Receivables and related PrePrime Contracts, the UAS Servicing Agreement for Full
Service Plan, dated as of the Closing Date, among the Borrower, UAS and the
Agent, with respect to the primary servicing on behalf of the Borrower of the
Pledged Receivables constituting PrePrime Receivables and their related PrePrime
Contracts, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof and with the terms of this
Agreement.
 
“Initial Servicing Agreement (Prime)” means with respect to Prime Receivables
and related Prime Contracts, the UAS Servicing Agreement for Full Service Plan,
dated as of the Amendment Closing Date, among the Borrower, UAS and the Agent,
with respect to the primary servicing on behalf of the Borrower of the Pledged
Receivables constituting Prime Receivables and their related Prime Contracts, as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof and with the terms of this Agreement.
 
“Issuer” means, collectively, Autobahn and any presently existing or future
Person administered by DZ BANK or otherwise, whose principal business consists
of issuing commercial paper or other securities to (i) fund or maintain loans
secured by receivables, accounts, instruments, chattel paper, general
intangibles and other similar assets or (ii) fund its acquisition and
maintenance of receivables, accounts, instruments, chattel paper, general
intangibles and other similar assets.
 
“Lender” means, collectively, Autobahn and/or any other Person (including,
without limitation, any present or future Affiliate of DZ BANK) that agrees,
pursuant to the pertinent Assignment and Acceptance, to make Loans secured by
Pledged Assets pursuant to Article II of this Agreement.
 
“Liquidation Fee” means, for Loans allocated to any Fixed Period during which
such Loans are repaid (in whole or in part) prior to the end of such Fixed
Period, the amount, if any, by which (i) Yield (calculated without taking into
account any Liquidation Fee), which would have accrued on the amount of the
payment of such Loans during such Fixed Period (as so computed) if such payment
had not been made, as the case may be, exceeds (ii) the sum of (A) Yield
actually received by the Lender in respect of such Loans for such Fixed Period
and, if applicable, (B) the income, if any, received by the Lender from the
Lender’s investing the proceeds of such payments on such Loans.
 
“Liquidity/Credit Enhancement Facility” means one or more Liquidity Purchase
Agreements, entered into on or prior to the Closing Date (and as the same may be
amended, supplemented or amended and restated on or prior to the Amendment
Closing Date), among the Issuer, the financial institutions party thereto
(including, if applicable and at any time, financial institutions which are not
Affiliates of DZ BANK) and the Agent and/or a letter of credit or similar
instrument or agreement by the financial institutions party thereto (including,
if applicable and at any time, financial institutions which are not Affiliates
of DZ BANK) in favor of the Issuer, together with any related agreements, in
each case, entered into on or as of the Closing Date (and as the same may be
amended, supplemented or amended and restated on or prior to the Amendment
Closing Date).
 
-16-

--------------------------------------------------------------------------------


“Liquidity Ratio” means, with respect to Parent on any date of determination, a
quotient (i) the numerator of which is an amount equal to the aggregate amount
shown as “Current Assets” on Parent’s most recent audited consolidated financial
statement, but not including assets consisting of or relating to Contracts
and/or Receivables, and (ii) the denominator of which is an amount equal to the
aggregate amount shown as “Current Liabilities” on Parent’s most recent audited
consolidated financial statement, but not including liabilities relating to or
attributable to the financing of Contracts and/or Receivables.
 
“Loan” means each loan advanced by the Lender to the Borrower on a Borrowing
Date pursuant to Article II.
 
“Loans Outstanding” means the sum of the principal amounts loaned to the
Borrower for the initial and any subsequent borrowings pursuant to Sections 2.01
and 2.02, reduced from time to time by Collections received and distributed as
repayment of such Loans outstanding pursuant to Section 2.05; provided, however,
that such Loans outstanding shall not be reduced by any distribution of any
portion of Collections if at any time such distribution is rescinded or must be
returned for any reason.
 
“Lockbox” means a post office box or boxes maintained by the Servicer to which
Collections are remitted for retrieval by the Lockbox Bank and for deposit by
the Lockbox Bank into the Lockbox Account, and which Lockbox may also be used by
the Servicer for depositing checks or items constituting payments on other
student loans that it services but for no other purpose.
 
“Lockbox Account” means the deposit account maintained by the Servicer with the
Lockbox Bank to which checks or items deposited into the Lockbox are credited
upon collection, and which Lockbox Account may also be used by the Servicer for
the crediting of collected checks or items constituting payments on other
student loans that it services but for no other purpose.
 
“Lockbox Bank” means M&I Marshall & Ilsley Bank, a Wisconsin banking
corporation, or a successor or other Lockbox Bank performing Lockbox and Lockbox
Account functions in respect of the Servicer.
 
“Marginal Allowable Advance” means an extension of credit by the funding of a
Borrowing hereunder, that (i) is not accompanied by a related concurrent Pledge
of Receivables, (ii) is requested for funding and is funded on a Remittance Date
as of which the Advance Percentage is and will be (after giving effect to any
other Borrowings on such date not constituting a Marginal Allowable Advance)
less than the Maximum Advance Percentage, (iii) is in an amount not exceeding
the Advance Amount with respect to such Marginal Allowable Advance, (iv) the
funding of which will be applied to the payment by the Borrower of Fees and
other third party fees and expenses distributable on the related Remittance Date
on which such Borrowing is to occur pursuant to clauses (i), (ii), (iii), (iv)
or (v) of Section 2.05(c), to the extent Collections applied on such Remittance
Date are insufficient to pay the same, and (v) otherwise meets all other
applicable conditions to a Borrowing set forth in this Agreement.
 
-17-

--------------------------------------------------------------------------------


“Material Adverse Change” means the occurrence of an event or a change in
circumstances that has or could be reasonably be viewed as having a Material
Adverse Effect.
 
“Material Adverse Effect” with respect to any event or circumstance and any
Person, means a material adverse effect on (i) the business, assets, financial
condition, prospects or operations of such Person; (ii) the ability of such
Person to perform its obligations under this Agreement or any other Transaction
Document; (iii) the validity, enforceability or collectibility of this
Agreement, any other Transaction Document to which such Person is a party, all
or any portion of the Pledged Receivables or their related Contracts, or any
Servicing Agreement; (iv) the status, existence, perfection, priority or
enforceability of the Agent’s security interest in the Pledged Assets; or
(v) the rights and remedies of the Lender and/or the Agent under this Agreement
and/or any of the Transaction Documents.
 
“Maximum Advance Percentage” means, at any time, the percentage represented by
(A) the sum of (i) an amount equal to 85% multiplied by the aggregate amount of
the Eligible Receivables Balance that is evidenced by PrePrime Contracts, plus
(ii) an amount equal to 96.5% multiplied by the aggregate amount of the Eligible
Receivables Balance that is evidenced by Prime Contracts, divided by (B) the
Eligible Receivables Balance evidenced by all Contracts.
 
“Measurement Condition” means, in respect of any calculation of the Weighted
Average First Delinquency Rate, Weighted Average Second Delinquency Rate or
Weighted Average Annualized Default Rate, and as of any time of determination,
the condition that not less than 1,500 Contracts were in Repayment status at the
end of each of the three Remittance Periods in respect of which such
calculations are to be determined.
 
“Minimum Advance Percentage” means, at any time, the percentage represented by
(A) the sum of (i) an amount equal to 80% multiplied by the aggregate amount of
the Eligible Receivables Balance that is evidenced by PrePrime Contracts, plus
(ii) an amount equal to 91.5% multiplied by the aggregate amount of the Eligible
Receivables Balance that is evidenced by Prime Contracts, divided by (B) the
Eligible Receivables Balance evidenced by all Contracts.
 
“Minimum Excess Spread” means the sum of (a) the product of (i) the Prime
Percentage, and (ii) 1.50% per annum, plus (b) the product of (i) the PrePrime
Percentage, and (ii) 3.50% per annum.
 
“Minimum Overcollateralization Amount” means, at any time of determination, an
amount equal to (i) the Eligible Receivables Balance at such time multiplied by
(ii) the result of (A) one minus (B) the Maximum Advance Percentage (expressed
as a decimal) at such time.
 
“Monthly Remittance Report” means a report, in substantially the form of
Exhibit C, furnished by the Borrower to the Agent for the Lender pursuant to
Section 6.12(b).
 
“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).
 
“Non-CP Rate” means, with respect to any Fixed Period for any Loan allocated to
such Fixed Period, an interest rate per annum equal to the Adjusted Eurodollar
Rate; provided, however, that if the Lender shall have notified the Agent that a
Eurodollar Disruption Event has occurred, the Non-CP Rate shall be equal to the
Base Rate plus 1.00% (until the Lender shall have notified the Agent that such
Eurodollar Disruption Event has ceased, at which time the Non-CP Rate shall
again be equal to the Adjusted Eurodollar Rate).
 
-18-

--------------------------------------------------------------------------------


“Notice of Borrowing” has the meaning assigned to that term in
Section 2.02(b) hereof.
 
“Notice of Pledge” has the meaning assigned to that term in the Custodial
Agreement.
 
“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lender or the Agent arising under this Agreement and/or any other
Transaction Document and shall include, without limitation, all liability for
principal of and interest on the Loans, indemnifications and other amounts due
or to become due under this Agreement and/or any other Transaction Document,
including, without limitation, interest, fees and other obligations that accrue
after the commencement of an insolvency proceeding (in each case whether or not
allowed as a claim in such insolvency proceeding).
 
“Obligor” means, collectively, each Person obligated to make payments under a
Contract.
 
“Officer’s Certificate” means a certificate signed by the president, the
secretary, the chief financial officer or any vice president of any Person.
 
“One-Month LIBOR” means, as of any date of determination, the interest rate
equal to the interest rate per annum (rounded upwards, if necessary, e.g. where
not expressed as a decimal, to the nearest 1/16 of 1%) reported on the Bloomberg
Financial Markets system as the London Interbank Offered Rate for United States
dollar deposits having a term of thirty (30) days and in a principal amount of
$1,000,000 or more (or, if such report shall cease to be publicly available or,
if the information contained in such report, in the Agent’s sole judgment, shall
cease to accurately reflect such London Interbank Offered Rate, such rate as
reported by any publicly available recognized source of similar market data
selected by the Agent that, in the Agent’s judgment, accurately reflects such
London Interbank Offered Rate).
 
“Opinion of Counsel” means a written opinion of independent counsel acceptable
to the Agent, which opinion, if such opinion or a copy thereof is required by
the provisions of this Agreement or any other Transaction Document to be
delivered to the Borrower or the Agent, is acceptable in form and substance to
the Agent.
 
“Origination Agreement” means an agreement providing for the origination of
Receivables by or on behalf of an Originator, initially being, with respect to
PrePrime Receivables or Prime Receivables, as the case may be, the applicable
Doral Origination Agreement.
 
“Originator” means Doral and any other Eligible Originator.
 
-19-

--------------------------------------------------------------------------------


“Other Conveyed Property” means, with respect to any Receivable, (i) all monies
at any time received or receivable with respect to such Receivable after the
applicable Cut-Off Date (as defined in the Transfer and Contribution Agreement),
(ii) the related Contract and all other items contained in the related
Receivable File, any and all other documents or electronic records that the
Borrower keeps on file in accordance with its customary procedures relating to
such Receivable or the related Obligor, (iii) all Related Security related to
such Receivable, (iv) any Security Deposits related to such Receivable, and
(v) all present and future rights, claims, demands, causes and choses in action
in respect of any or all of the foregoing and all payments on or under and all
proceeds and investments of any kind and nature in respect of any of the
foregoing.
 
“Outstanding Balance” means, as of any date of determination with respect to a
Receivable, the outstanding principal balance thereof (and including for this
purpose accrued interest that is or is to be capitalized as a result of the
Receivable being in Deferment or Forbearance status) as of such date.
 
“Overall Hedge Position” means, as of any date of determination, the aggregate
amortizing notional balance of all Qualifying Interest Rate Hedges in effect as
of such date.
 
“Overcollateralization Amount” means, at any time, an amount equal to (i) the
Eligible Receivables Balance at such time, plus any amounts on deposit in the
Collection Account (minus an amount equal to the amount of Collections on
deposit in the Collection Account which are required for the payment of accrued
Yield and Fees) at such time to be applied in accordance with Section 2.05 on
the next Remittance Date, minus (ii) the Facility Amount at such time.
 
“Overconcentration Amount” means, at any time, without duplication, the sum of:
 
(i) the amount by which the sum of the Outstanding Balances of all Eligible
Receivables related to any one Eligible Institution at such time exceeds 10.0%
of the sum of the Outstanding Balances of all Eligible Receivables at such time;
 
(ii) the amount by which the sum of the Outstanding Balances of all Eligible
Receivables related to Contracts which are in Forbearance at such time exceeds
10.0% of the sum of the Outstanding Balances of all Eligible Receivables at such
time;
 
(iii) the amount by which the sum of the Outstanding Balances of all Eligible
Receivables constituting PrePrime Receivables with Obligors who, at the time the
credit application was approved, had a FICO Score of at least 560 but less than
or equal to 579, exceeds 20.0% of the sum of the Outstanding Balances of all
Eligible Receivables constituting PrePrime Receivables at such time;
 
(iv) the amount by which the sum of the Outstanding Balances of all Eligible
Receivables constituting PrePrime Receivables with Obligors who, at the time the
credit application was approved, had a FICO Score of at least 560 but less than
or equal to 599, exceeds 40.0% of the sum of the Outstanding Balances of all
Eligible Receivables constituting PrePrime Receivables at such time; and
 
-20-

--------------------------------------------------------------------------------


(v) the amount by which the sum of the Outstanding Balances of all Eligible
Receivables constituting PrePrime Receivables with Obligors who, at the time the
credit application was approved, had no FICO Score, exceeds 20.0% of the sum of
the Outstanding Balances of all Eligible Receivables constituting PrePrime
Receivables at such time;
 
(vi) the amount by which the sum of the Outstanding Balances of all Eligible
Receivables constituting Prime Receivables with Obligors who, at the time the
credit application was approved, had a FICO Score of less than 645, exceeds 5.0%
of the sum of the Outstanding Balances of all Eligible Receivables constituting
Prime Receivables at such time; and
 
(vii) the amount by which the sum of the Outstanding Balances of all Eligible
Receivables constituting PrePrime Receivables, exceeds $176,470,588 at such time
 
provided, that any amount that would otherwise be included in more than one of
the clauses contained in this definition above shall instead be included only in
the one such clause which would lead to the calculation of the largest
Overconcentration Amount, and provided further, that on any date of measurement
or determination of the Overconcentration Amount where the Facility Amount is
not at least $25,000,000, the Overconcentration Amount shall be zero.
 
“Overdue Payment” means, with respect to a Remittance Period, all payments due
in a prior Remittance Period that the Servicer receives from or on behalf of an
Obligor during such Remittance Period, including any Servicing Charges.
 
“Parent” means MRU Holdings, Inc., a Delaware corporation.
 
“Permanent Resident” means a person lawfully admitted for permanent residence in
the United States, within the meaning of 8 CFR Part 1 or any applicable
successor regulation.
 
“Permitted Investments” means any one or more of the following:
 
(i) direct obligations of, or obligations fully guaranteed as to principal and
interest by, the United States or any agency or instrumentality thereof,
provided such obligations are backed by the full faith and credit of the United
States;
 
(ii) repurchase obligations (the collateral for which is held by a third party
or the Trustee), with respect to any security described in clause (i) above,
provided that the long-term unsecured obligations of the party agreeing to
repurchase such obligations are at the time rated by Moody’s and S&P in one of
their two highest long-term rating categories and if rated by Fitch, in one of
its two highest long-term rating categories;
 
(iii) certificates of deposit, time deposits, demand deposits and bankers’
acceptances of any bank or trust company incorporated under the laws of the
United States or any State thereof or the District of Columbia, provided that
the short-term commercial paper of such bank or trust company (or, in the case
of the principal depository institution in a depository institution holding
company, the long-term unsecured debt obligations of the depository institution
holding company) at the date of acquisition thereof has been rated by Moody’s
and S&P in their highest short-term rating category, and if rated by Fitch, in
its highest short-term rating category;
 
-21-

--------------------------------------------------------------------------------


(iv) commercial paper (having original maturities of not more than 270 days) of
any corporation incorporated under the laws of the United States or any State
thereof or the District of Columbia, having a rating, on the date of acquisition
thereof, of no less than A-1 by Moody’s, P-1 by S&P and F-1 if rated by Fitch;
and
 
(v) money market mutual funds registered under the Investment Company Act of
1940, as amended, having a rating, at the time of such investment, of no less
than Aaa by Moody’s, AAA by S&P and AAA if rated by Fitch;
 
provided, that no such instrument shall be a Permitted Investment if such
instrument evidences the right to receive either (a) interest only payments with
respect to the obligations underlying such instrument or (b) both principal and
interest payments derived from obligations underlying such instrument, where the
principal and interest payments with respect to such instrument provide a yield
to maturity exceeding 120% of the yield to maturity at par of such underlying
obligation. Each Permitted Investment may be purchased by the Account Bank or
through an Affiliate of the Account Bank.
 
“Permitted Liens” means (i) liens in favor of the Agent, for the benefit of the
Lender, granted pursuant to the Transaction Documents, and (ii) liens for taxes
either not yet due or being contested in good faith and by appropriate
proceedings; provided, that appropriate reserves shall have been established
with respect to any such taxes either not yet due or being contested in good
faith and by appropriate proceedings.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, government (or any agency or political subdivision
thereof) or other entity.
 
“Pledge” means the pledge of any Receivable pursuant to Article II.
 
“Pledged Assets” has the meaning assigned to that term in Section 2.15.
 
“Pledged Receivables” has the meaning assigned to that term in Section 2.15(a).
 
“PrePrime Contract” means a Contract evidencing a PrePrime Receivable.
 
“PrePrime Percentage” means, for any date of determination, the percentage
equivalent of a fraction, the numerator of which is the amount of the Eligible
Receivables Balance attributable to PrePrime Receivables as of such date, and
the denominator of which is the Eligible Receivables Balance as of such date.
 
“PrePrime Program” means the private student loan origination and purchasing
program of EEF described as the “PrePrime Program” in, and undertaken in
accordance with, the related Credit Policy.
 
-22-

--------------------------------------------------------------------------------


“PrePrime Receivable” means a Program Receivable originated or acquired under or
by reference to the PrePrime Program.
 
“Prime Contract” means a Contract evidencing a Prime Receivable.
 
“Prime Percentage” means, for any date of determination, the percentage
equivalent of a fraction, the numerator of which is the amount of the Eligible
Receivables Balance attributable to Prime Receivables as of such date, and the
denominator of which is the Eligible Receivables Balance as of such date.
 
“Prime Program” means the private student loan origination and purchasing
program of EEF described as the “Prime Program” in, and undertaken in accordance
with, the related Credit Policy.
 
“Prime Receivable” means a Program Receivable originated or acquired under or by
reference to the Prime Program.
 
“Program Receivable” means any Receivable, or any similar right to payment from
any Person related to the advancing of a private student loan, in any case
originated or otherwise acquired by the Borrower, EEF or any Affiliate thereof,
which Receivable or right to payment is originated or acquired under or by
reference to the PrePrime Program or the Prime Program, as the case may be, or
any other private student loan program with substantially similar origination
and underwriting policies and target obligors.
 
“Purchase Date” has the meaning set forth in the Transfer and Contribution
Agreement.
 
“Purchase Termination Event” with respect to an Originator means the occurrence
of any of the following events, to the extent that the Borrower had actual
knowledge or had been given written notice of such event: (a) a Material Adverse
Change in the condition of such Originator has occurred and is continuing;
(b) an Event of Bankruptcy has occurred with respect to such Originator;
(c) such Originator shall fail to pay, or shall default in the payment of, any
principal or premium or interest on any Debt beyond any applicable grace period,
or such Originator shall breach or default with respect to any other term of any
evidence of any Debt, or of any loan agreement, mortgage, indenture or other
agreement relating thereto, if such failure, default or breach continues beyond
any applicable grace period, if the effect of such failure, default or breach
(i) is to cause the holder or holders of that Debt (or a trustee on behalf of
such holder or holders) to cause that Debt to become or be declared due prior to
its stated maturity or (ii) would permit the holder of such Debt to accelerate
the maturity of such Debt and if the amount of the Debt involved in all such
failures, defaults and breaches is greater than $100,000; (d) one or more
judgments for the payment of money in an aggregate amount in excess of $100,000
shall be rendered against such Originator and the same shall remain undischarged
for a period of thirty (30) consecutive days during which execution shall not be
effectively stayed or a satisfactory bond against such judgment shall not have
been posted, or any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of such Originator to enforce any such judgment
and a bond shall not have been posted or (e) any event that would cause or
permit termination under an Origination Agreement shall occur.
 
-23-

--------------------------------------------------------------------------------


“Qualifying Hedge Counterparty” means DZ BANK or any other financial institution
that is acceptable to the Agent and has a short-term debt rating of at least
“A-1” from S&P, “P-1” from Moody’s and “F-1” from Fitch and a long-term debt
rating of at least “AA” from S&P, “Aa2” from Moody’s and “AA” from Fitch.
 
“Qualifying Interest Rate Cap” means an interest rate cap agreement (or
agreements, as applicable) (i) between the Borrower and a Qualifying Hedge
Counterparty, (ii) that provides for a Strike Price, as selected by the
Borrower, that is acceptable to the Agent (iii) having a varying notional
balance which is equal to the Calculated Hedge Amortizing Balance, as of the
effective date thereof, and (iv) which shall otherwise be on such terms and
conditions and pursuant to such documentation as shall be reasonably acceptable
to the Agent (it being understood that a form of documentation substantially
equivalent to that which, at the time of entering into such Qualifying Interest
Rate Cap, would be acceptable to the Rating Agencies in connection with hedging
associated with a securitization transaction rated by such Rating Agencies,
shall be deemed reasonably acceptable to the Agent for this purpose).
 
“Qualifying Interest Rate Hedge” means, as of any date of determination, either
a Qualifying Interest Rate Cap or a Qualifying Interest Rate Swap.
 
“Qualifying Interest Rate Swap” means an interest rate swap agreement (or
agreements, as applicable) (i) between the Borrower and a Qualifying Hedge
Counterparty, (ii) under which the Borrower shall receive a floating rate of
interest equal to One-Month LIBOR (or such other Eurodollar Index acceptable to
the Agent) in exchange for the payment by the Borrower of a fixed rate of
interest equal to the applicable Swapped Rate, (iii) having a varying notional
balance which is equal to the Calculated Hedge Amortizing Balance, as of the
effective date thereof, and (iv) which shall otherwise be on such terms and
conditions and pursuant to such documentation as shall be reasonably acceptable
to the Agent (it being understood that a form of documentation substantially
equivalent to that which, at the time of entering into such Qualifying Interest
Rate Swap, would be acceptable to the Rating Agencies in connection with hedging
associated with a securitization transaction rated by such Rating Agencies,
shall be deemed reasonably acceptable to the Agent for this purpose).
 
“Rating Agencies” means Moody’s and Fitch and S&P, or such other nationally
recognized statistical rating organizations as may be designated by the Agent.
 
“Receivable” means the rights to all payments from an Obligor under a Contract
including, without limitation, any right to the payment with respect to
(i) Scheduled Payments, (ii) any prepayments or Overdue Payments made with
respect to such Scheduled Payments, (iii) any Servicing Charges and (iv) any
Recoveries.
 
“Receivable File” means with respect to each Receivable:
 
(a) the original, executed copy of the related Contract; and
 
(b) the related Truth in Lending Statement; and
 
-24-

--------------------------------------------------------------------------------


(c) true and complete copies of all other agreements, documents and instruments
evidencing, securing or guarantying (or otherwise required by applicable law
with respect to) such Receivable.
 
“Receivables Schedule” has the meaning assigned to that term in the Custodial
Agreement.
 
“Records” means all documents, books, records and other information (including,
without limitation, computer programs, tapes, disks, punch cards, data
processing software and related property and rights) maintained with respect to
Receivables and the related Obligors which the Borrower has itself generated, in
which the Borrower has acquired an interest pursuant to the Transfer and
Contribution Agreement or in which the Borrower has otherwise obtained an
interest.
 
“Recoveries” means, for any Remittance Period during which, or any Remittance
Period after the date on which, any Receivable becomes a Defaulted Receivable
and with respect to such Defaulted Receivable, all payments that the Borrower
received from or on behalf of the related Obligor during such Remittance Period
in respect of such Defaulted Receivable, including but not limited to Scheduled
Payments and Overdue Payments.
 
“Related Security” means with respect to any Receivable:
 
(i) any and all security interests or liens and property subject thereto from
time to time securing or purporting to secure payment of such Receivable;
 
(ii) all guarantees, indemnities, warranties, letters of credit, insurance
policies and proceeds and premium refunds thereof and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable;
 
(iii) the Other Conveyed Property related to such Receivable;
 
(iv) all rights of the Borrower with respect to such Receivable under the
related Servicing Agreement, the related Collection Servicing Agreement and the
related Origination Agreement; and
 
(v) all proceeds of any of the foregoing.
 
“Release Price” means, with respect to a Pledged Receivable to be released
hereunder, an amount equal to the Outstanding Balance of such Pledged Receivable
at the time of such release.
 
“Remittance Date” means the fifteenth day of each month or, if such date is not
a Business Day, the next succeeding Business Day; provided, that the final
Remittance Date shall occur on the Collection Date.
 
“Remittance Period” means (i) as to the initial Remittance Date, the period
beginning on, and including, the Closing Date (or if later, the initial
Borrowing Date hereunder) and ending on, and including, the last day of the
calendar month in which such date shall occur (or such other dates as the Agent
and the Borrower may agree) and (ii) as to any subsequent Remittance Date, the
period beginning on, and including, the first day of the most recently ended
calendar month and ending on, and including, the last day of the most recently
ended calendar month; provided, that the final Remittance Period shall begin on,
and include, the first day of the then current calendar month and shall end on
the Collection Date.
 
-25-

--------------------------------------------------------------------------------


“Repayment” means the status of a Contract during the period of time when an
Obligor is required under the applicable Contract to make installment payments
in respect of the Outstanding Balance of his or her related Receivable.
 
“Replacement” has the meaning assigned such term in Section 6.15(a) hereof.
 
“Replacement Trigger Date” has the meaning assigned such term in Section 6.15(a)
hereof.
 
“Reserve Account” means the special trust account (account number 775793) in the
name of the Borrower established by the Borrower at the Account Bank and subject
to the Account Control Agreement, or any successor thereto with a subsequent
Account Bank, if ever any, established under terms and conditions, including a
substantially similar account control arrangement, acceptable to the Agent, it
being understood that the funds deposited therein (including any interest and
earnings thereon) from time to time shall constitute the property and assets of
the Borrower and the Borrower shall be solely liable for any taxes payable with
respect to the Reserve Account.
 
“Reserve Account Minimum Balance” means at any time, an amount equal to the
greater of (A) $150,000 and (B) an amount equal to 1.00% of the aggregate
outstanding principal balances of all Loans at such time.
 
“Reserve Account Withdrawal Amount” has the meaning assigned to such term in
Section 2.06(c).
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or its successors in interest).
 
“Scheduled Due Date” means, with respect to any Receivable and installment
amount payable in respect thereof, the date by which the related Obligor is
obligated under the applicable Contract to have paid such amount.
 
“Scheduled Payments” means, with respect to any Receivable, the periodic
installment payments payable thereon under the terms of the related Contract.
 
“Servicer” means initially, UAS, and thereafter, such other student loan
servicer as may be approved by the Agent from time to time for engagement by the
Borrower as the primary provider of student loan servicing and administration
functions to the Borrower in connection with the Borrower’s Servicing
Undertaking.
 
“Servicer Default” means with respect to UAS, the occurrence of any of the
events specified in Sections 6(m)(i), (ii), (iii) or (iv) of either Initial
Servicing Agreement (and it being understood that, the occurrence of any such
event in respect of one Initial Servicing Agreement shall constitute a Servicer
Default in respect of both Initial Servicing Agreements), and with respect to
any other Servicer has the meaning specified in the applicable Servicing
Agreement.
 
-26-

--------------------------------------------------------------------------------


“Servicer Fees” means in respect of any Remittance Period, the fees and out of
pocket expenses, or the allocable monthly portion thereof relating to such
Remittance Period if such fees and expenses are payable less frequently than
monthly, payable to the Servicer in respect of its provision of services to the
Borrower under the Servicing Agreement (provided, that if the applicable
Servicing Agreement so provides, such Servicer Fees may be netted from
Collections remittable by the Servicer to the Borrower in accordance with the
terms thereunder).
 
“Servicing Agreement” means (a) either (i) the Initial Servicing Agreement
(PrePrime) or (ii) the Initial Servicing Agreement (Prime), as applicable, and
(b) in the event that UAS shall no longer be the Servicer within the meaning of
this Agreement, then such replacement primary servicing agreement or agreements
as may be entered into in connection with the Borrower’s Servicing Undertaking
in respect of the PrePrime Receivables and the Prime Receivables among the
Borrower, the replacement servicer and the Agent, in form and substance
acceptable to such parties.
 
“Servicing Charges” means the sum of (a) all late payment charges paid by
Obligors under Contracts after payment in full of any Scheduled Payments due in
a prior Remittance Period and Scheduled Payments for the related Remittance
Period and (b) any other incidental charges or fees received from an Obligor,
including, but not limited to, late fees, collection fees and bounced check
charges.
 
“Servicing Guidelines” has the meaning assigned to such term in the definition
of Collection Policy herein, provided, that in the event that a successor
Servicer (whether or not the Backup Servicer) is appointed pursuant to Section
6.15, “Servicing Guidelines” following such appointment shall mean the servicing
standards, undertakings and guidelines, as applicable (including in respect of
Collection Services, if covered), set forth in the related Backup Servicing
Agreement (in the case of the Backup Servicer as successor Servicer) or other
successor Servicing Agreement entered into with the applicable successor
Servicer, if not the Backup Servicer.
 
“Servicing Undertaking” means the agreements and undertakings of the Borrower
set forth in Section 6.01 and 6.02 to procure servicing, administration and
collection services for the Pledged Receivables and related Contracts and
enforce the related agreements under which such services are procured.
 
“Specified Document File” has the meaning given such term in the Custodial
Agreement.
 
“Standby Backup Servicer’s Fee” means, for any Remittance Period or portion
thereof prior to the appointment of the Backup Servicer as successor Servicer
hereunder, the amount of fees and expenses stated to be payable to the Backup
Servicer for such period on Exhibit F hereto (which shall include the
“de-conversion fee”, if ever applicable, referred to in such Exhibit F).
 
-27-

--------------------------------------------------------------------------------


“State” means one of the fifty states of the United States or the District of
Columbia.
 
“Strike Price” shall mean, with respect to any Qualifying Interest Rate Cap, the
fixed rate of interest with respect to which the Borrower would receive the
excess, if any, of floating One-Month LIBOR (or such other Eurodollar Index
acceptable to the Agent) over such fixed rate of interest as provided for under
such Qualifying Interest Rate Cap.
 
“Subsequent Borrowing” means a Borrowing that occurs on a Subsequent Borrowing
Date.
 
“Subsequent Borrowing Date” means each Business Day occurring after the initial
Borrowing Date on which the Borrower determines to request an additional
Borrowing from the Lender.
 
“Swap Breakage” means amounts payable by the Borrower upon the early termination
of a Qualifying Interest Rate Swap, that do not constitute a net payment of
amounts that would otherwise be payable under such Qualifying Interest Rate Swap
in the absence of such early termination.
 
“Swapped Rate” means, with respect to any Qualifying Interest Rate Swap, the
annual rate of interest (expressed as a percentage) which the Borrower, as the
fixed-rate payor, is required to pay under such Qualifying Interest Rate Swap in
order to receive a floating rate of interest equal to One-Month LIBOR (or such
other Eurodollar Index acceptable to the Agent) as provided for under such
Qualifying Interest Rate Swap.
 
“Take-Out Securitization” means a financing transaction undertaken by the
Borrower or an Affiliate of the Borrower, involving the direct or indirect sale
or other conveyance of Receivables and the Other Conveyed Property related
thereto to a Person that shall privately or publicly sell securities, notes or
certificates backed by such Receivables and the Other Conveyed Property related
thereto.
 
“Tangible Net Worth” means, with respect to any Person, the amount calculated in
accordance with GAAP (but without giving effect to any adjustments related to
the valuation of any interest rate swaps or similar derivative instruments
required pursuant to the Statement of Financial Accounting Standards No. 133
issued by the Financial Accounting Standards Board) as (i) the consolidated net
worth of such Person and its consolidated subsidiaries, plus (ii) to the extent
not otherwise included in such consolidated net worth, unsecured non-amortizing
subordinated Debt of such Person and its consolidated subsidiaries which matures
after the Facility Maturity Date, the terms and conditions of which are
reasonably satisfactory to the Agent, minus (iii) the consolidated intangibles
of such Person and its consolidated subsidiaries, including, without limitation,
goodwill, trademarks, tradenames, copyrights, patents, patent allocations,
licenses and rights in any of the foregoing and other items treated as
intangibles in accordance with GAAP.
 
-28-

--------------------------------------------------------------------------------


“Termination Fee” has the meaning set forth in the Fee Letter.
 
“Transaction Documents” means this Agreement, the Transfer and Contribution
Agreements, the Initial Servicing Agreements, the Initial Collection Servicing
Agreement, the Account Control Agreement, the Fee Letter, the Custodial
Agreement, each Qualifying Interest Rate Hedge, and each document and instrument
related to any of the foregoing.
 
“Transfer and Contribution Agreement” means the Transfer and Contribution
Agreement (PrePrime), the Transfer and Contribution Agreement (Prime), or both
as the context may require.
 
“Transfer and Contribution Agreement (PrePrime)” means that certain Transfer and
Contribution Agreement, dated as of the Closing Date, between EEF, as seller,
and the Borrower, as purchaser, as amended by the Amendment No. 1 to Transfer
and Contribution Agreement (PrePrime), together with all instruments, documents
and agreements executed in connection therewith, and as such Transfer and
Contribution Agreement (PrePrime) may from time to time be further amended,
supplemented or otherwise modified in accordance with the terms hereof.
 
“Transfer and Contribution Agreement (Prime)” means that certain Transfer and
Contribution Agreement, dated as of the Amendment Closing Date, between EEF, as
seller, and the Borrower, as purchaser, together with all instruments, documents
and agreements executed in connection therewith, and as such Transfer and
Contribution Agreement may from time to time be amended, supplemented or
otherwise modified in accordance with the terms hereof.
 
“Transition Costs” means the fees and expenses (including without limitation the
item identified as the “One Time Successor Servicer Engagement Fee” set forth on
Exhibit F hereto) payable to the Backup Servicer as described on Exhibit F
hereto in connection with the transfer of servicing functions to the Backup
Servicer pursuant to Section 6.15, including any Standby Backup Servicer’s Fees
that are accrued but unpaid as of the time such transfer is effected, but not
including Active Backup Servicer’s Fees.
 
“Type”, when used in reference to a Receivable or Contract, means the status of
such Receivable as constituting a PrePrime Receivable or a Prime Receivable, as
the case may be, or the status of such Contract as constituting a PrePrime
Contract or a Prime Contract, as the case may be.
 
“UAS” means University Accounting Services, LLC.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Underwriting Guidelines” is defined in the definition of Credit Policy herein.
 
“United States” means the United States of America.
 
“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.
 
-29-

--------------------------------------------------------------------------------


“Weighted Average Annualized Default Rate” means, as of any date of
determination, an amount (expressed as a percentage) equal to:
 
WAPpADR + WAPADR
 
where:
WAPpADR
=
the percentage represented by the product of PpP and ADRPp;
         
PpP
=
the PrePrime Percentage;
         
ADRPp
=
the percentage represented by the quotient of (a) the product of (i) DPpER and
(ii) 4, divided by (b) ARPpRS;
         
DPpER
=
the aggregate Outstanding Balances of all PrePrime Receivables which were
Eligible Receivables at the time of their Pledge hereunder and which became
Defaulted Receivables during any of the immediately preceding three Remittance
Periods (for this purpose including repurchased Receivables which would have
become Defaulted Receivables during the relevant period, if such Receivables had
not been repurchased hereunder); and
         
ARPpRS
=
the average of the Outstanding Balances of all Eligible Receivables constituting
PrePrime Receivables that were in Repayment status as of the first day of each
of the immediately preceding three Remittance Periods;
       
and where:
WAPADR
=
the percentage represented by the product of PP and ADRP;
         
PP
=
the Prime Percentage;
         
ADRP
=
the percentage represented by the quotient of (a) the product of (i) DPER and
(ii) 4, divided by (b) ARPRS;
         
DPER
=
the aggregate Outstanding Balances of all PrePrime Receivables which were
Eligible Receivables at the time of their Pledge hereunder and which became
Defaulted Receivables during any of the immediately preceding three Remittance
Periods (for this purpose including repurchased Receivables which would have
become Defaulted Receivables during the relevant period, if such Receivables had
not been repurchased hereunder); and
         
ARPRS
=
the average of the Outstanding Balances of all Eligible Receivables constituting
Prime Receivables that were in Repayment status as of the first day of each of
the immediately preceding three Remittance Periods.

 
-30-

--------------------------------------------------------------------------------


“Weighted Average Annualized Default Rate Threshold Amount” means an amount
equal to the sum of (a) the product of (i) the PrePrime Percentage and (ii)
6.0%, plus (b) the product of (i) the Prime Percentage and (ii) 2.0%.
 
“Weighted Average First Delinquency Rate” means, as of any date of
determination, an amount (expressed as a percentage) equal to:
 
WAPpFDR + WAPFDR
 
where:
WAPpFDR
=
the percentage represented by the product of PpP and AFDRPp;
         
PpP
=
The PrePrime Percentage;
         
AFDRPp
=
the percentage represented by the quotient of (a) DPpER, divided by (b) ARPpRS;
         
DPpER
=
the average of the aggregate Outstanding Balances of all Pledged PrePrime
Receivables that are in Repayment status and that constitute Delinquent
Receivables as of the last day of the immediately preceding three Remittance
Periods (for this purpose including repurchased or substituted Receivables which
would have become Delinquent Receivables during the relevant period, if such
Receivables had not been repurchased or substituted hereunder, but not including
Receivables in Deferment or Forbearance status); and
         
ARPpRS
=
the average of the Outstanding Balances of all Eligible Receivables constituting
Pledged PrePrime Receivables and that were in Repayment status as of each such
last day of the immediately preceding three Remittance Periods;
       
and where:
WAPFDR
=
the percentage represented by the product of PP and AFDRP;
         
PP
=
The Prime Percentage;
         
AFDRP
=
the percentage represented by the quotient of (a) DPER, divided by (b) ARPRS;
       

 
-31-

--------------------------------------------------------------------------------


 

 
DPER
=
the average of the aggregate Outstanding Balances of all Pledged Prime
Receivables that are in Repayment status and that constitute Delinquent
Receivables as of the last day of the immediately preceding three Remittance
Periods (for this purpose including repurchased or substituted Receivables which
would have become Delinquent Receivables during the relevant period, if such
Receivables had not been repurchased or substituted hereunder, but not including
Receivables in Deferment or Forbearance status); and
         
ARPRS
=
the average of the Outstanding Balances of all Eligible Receivables constituting
Pledged Prime Receivables and that were in Repayment status as of each such last
day of the immediately preceding three Remittance Periods.



 
“Weighted Average First Delinquency Rate Threshold Amount” means an amount equal
to the sum of (a) the product of (i) the PrePrime Percentage and (ii) 18.0%,
plus (b) the product of (i) the Prime Percentage and (ii) 9.0%.
 
“Weighted Average Second Delinquency Rate” means, as of any date of
determination, an amount (expressed as a percentage) equal to:
 
WAPpSDR + WAPSDR
 
where:
WAPpSDR
=
the percentage represented by the product of PpP and ASDRPp;
         
PpP
=
The PrePrime Percentage;
         
ASDRPp
=
the percentage represented by the quotient of (a) DPpER, divided by (b) ARPpRS;
         
DPpER
=
the average of the aggregate Outstanding Balances of all Pledged PrePrime
Receivables that are Further Delinquent Receivables as of the last day of the
immediately preceding three Remittance Periods (for this purpose including
repurchased or substituted Receivables which would have become Further
Delinquent Receivables during the relevant period, if such Receivables had not
been repurchased or substituted hereunder, but not including Receivables in
Deferment or Forbearance status); and
         
ARPpRS
=
the average of the Outstanding Balances of all Eligible Receivables constituting
Pledged PrePrime Receivables and that were in Repayment status as of each such
last day of the immediately preceding three Remittance Periods;
       

 
-32-

--------------------------------------------------------------------------------


 
and where:
WAPSDR
=
the percentage represented by the product of PP and ASDRP;
         
PP
=
The Prime Percentage;
         
ASDRP
=
the percentage represented by the quotient of (a) DPER, divided by (b) ARPRS;
         
DPER
=
the average of the aggregate Outstanding Balances of all Pledged Prime
Receivables that are Further Delinquent Receivables as of the last day of the
immediately preceding three Remittance Periods (for this purpose including
repurchased or substituted Receivables which would have become Further
Delinquent Receivables during the relevant period, if such Receivables had not
been repurchased or substituted hereunder, but not including Receivables in
Deferment or Forbearance status); and
         
ARPRS
=
the average of the Outstanding Balances of all Eligible Receivables constituting
Pledged Prime Receivables and that were in Repayment status as of each such last
day of the immediately preceding three Remittance Periods.



 
“Weighted Average Second Delinquency Rate Threshold Amount” means an amount
equal to the sum of (a) the product of (i) the PrePrime Percentage and (ii)
12.0%, plus (b) the product of (i) the Prime Percentage and (ii) 6.0%.
 
“Yield” means, with respect to any Fixed Period and for the PrePrime Percentage
and Prime Percentage of any Loan allocated to such Fixed Period, the sum of:
 
(a) the product of:
 
PpPYR x PpPL x ED 
                             360
 
where:
PpPYR
=
the Yield Rate for such Fixed Period applicable to the PrePrime Percentage
         
PpPL
=
the PrePrime Percentage of the principal amount of Loans Outstanding allocated
to such Fixed Period; and
         
ED
=
the actual number of days elapsed during such Fixed Period;

 
-33-

--------------------------------------------------------------------------------


plus
 
(b) the product of:
 
PPYR x PPL x ED
                        360
 
where:
PPYR
=
the Yield Rate for such Fixed Period applicable to the Prime Percentage
         
PPL
=
the Prime Percentage of the principal amount of Loans Outstanding allocated to
such Fixed Period; and
         
ED
=
the actual number of days elapsed during such Fixed Period;

 
provided, however, that (i) no provision of this Agreement shall require the
payment or permit the collection of Yield in excess of the maximum permitted by
applicable law and (ii) Yield shall not be considered paid by any distribution
if at any time such distribution is required to be rescinded by the Lender to
the Borrower or any other Person for any reason including, without limitation,
such distribution becoming void or otherwise avoidable under any statutory
provision or common law or equitable action, including, without limitation, any
provision of the Bankruptcy Code.
 
“Yield Rate” means, with respect to any Fixed Period for any Loan allocated to
such Fixed Period:
 
(i) to the extent the Lender will be funding the applicable Loan on the first
day of such Fixed Period through the issuance of commercial paper, a rate equal
to the CP Rate for such Fixed Period applicable in each case to the PrePrime
Percentage and the Prime Percentage of such Loan; and
 
(ii) to the extent the Lender will not be funding the applicable Loan through
the issuance of commercial paper and/or to the extent that such Fixed Period (or
any portion thereof) shall occur after the Early Amortization Commencement Date,
(x) a rate equal to the Non-CP Rate for such Fixed Period applicable in each
case to the PrePrime Percentage and the Prime Percentage of such Loan, or
(y) such other rate as the Agent and the Borrower shall agree to in writing.
 
“CCS” means Credit Control Services, Inc.
 
“CCS Agreement” means the CCS Collection Agreement between the Borrower and CCS,
dated August 30, 2007, as supplemented by the Collection Servicer Consent Letter
dated August 30, 2007 among the Borrower, CCS and the Agent, pursuant to which
CCS provides Collection Services to the Borrower.
 
SECTION 1.02 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9.
 
-34-

--------------------------------------------------------------------------------


SECTION 1.03 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”
 
ARTICLE II.
 
THE RECEIVABLES FACILITY
 
SECTION 2.01 Borrowings. On the terms and conditions hereinafter set forth, the
Lender shall make loans (“Loans”) to the Borrower secured by Pledged Assets from
time to time during the period from the Closing Date until the earlier of the
Early Amortization Commencement Date or the Facility Maturity Date. Under no
circumstances shall the Lender make any Loan if (a) the principal amount of such
Loan exceeds the Advance Amount with respect to such Loan, (b) the amount of the
Borrowing requested to be made on the applicable Borrowing Date is less than
$250,000, or (c) after giving effect to the requested Borrowing of such Loan,
either (i) an Early Amortization Event or an event that but for notice or lapse
of time or both would constitute an Early Amortization Event has occurred and is
continuing or (ii) the aggregate Loans Outstanding hereunder would exceed the
lesser of (A) the Borrowing Limit and (B) the Capital Limit. Under no
circumstances shall the Lender make any Loan if, after giving effect to the
Borrowing of such Loan, the aggregate face amount of all commercial paper issued
by the Lender to fund Loans hereunder exceeds the Borrowing Limit.
 
SECTION 2.02 The Initial Borrowing and Subsequent Borrowings. (a)  Until the
occurrence of the earlier of the Early Amortization Commencement Date and the
Facility Maturity Date, the Lender will make Loans on any Business Day at the
request of the Borrower, subject to and in accordance with the terms and
conditions of Sections 2.01 and 2.02 and subject to the provisions of Article
III hereof.
 
(b) (i)  The initial Borrowing and each Subsequent Borrowing shall be made on at
least two Business Days’ irrevocable written notice from the Borrower to the
Agent (any such written notice, a “Notice of Borrowing”), provided that such
Notice of Borrowing is received by the Agent no later than 1:00 P.M. (New York
City time) on the Business Day of receipt. Any Notice of Borrowing received
after 1:00 p.m. (New York City time) shall be deemed received prior to 1:00 P.M.
(New York City time) on the following Business Day. Each such Notice of
Borrowing shall specify (A) the aggregate amount of such Borrowing, (B) the date
of such Borrowing, (C) the requested Fixed Period(s) for such Borrowing and the
allocations of Loans to each such requested Fixed Period and (D) the Eligible
Receivables to be Pledged in connection with such Borrowing (and upon such
Borrowing, such Receivables shall be Pledged Receivables hereunder), or if such
Borrowing is to constitute a Marginal Allowable Advance, a specification to that
effect and the amount thereof and applicable Advance Amount available therefor.
The Agent shall notify the Borrower whether the duration of the Fixed Period(s)
described in such Notice of Borrowing is acceptable or, if not acceptable, the
Agent shall advise the Borrower of such Fixed Period(s) as may be acceptable. On
the date of each Borrowing, the Lender shall, upon satisfaction of the
applicable conditions set forth in Article III, make available to the Borrower
on the applicable Borrowing Date, no later than 4:00 P.M. (New York City time),
in same day funds, the amount of such Borrowing (net of amounts payable to or
for the benefit of the Lender), by payment into the account which the Borrower
has designated in writing.
 
-35-

--------------------------------------------------------------------------------


(ii) Each Notice of Borrowing delivered to the Agent pursuant to this
Section 2.02(b) shall be accompanied by a copy of the Notice of Pledge (and the
Receivables Schedule attached thereto), which was sent to the Custodian and the
related Collateral Receipt which was delivered by the Custodian, in each case,
pursuant to the terms of the Custodial Agreement in connection with the Pledge
of Eligible Receivables to be made in connection therewith.
 
(c) The Loans shall bear interest at the Yield Rate.
 
(d) Subject to Section 2.20 and the other terms, conditions, provisions and
limitations set forth herein, the Borrower may borrow, repay or prepay and
reborrow Loans, on and after the Closing Date and prior to the earlier to occur
of the Facility Maturity Date and the Early Amortization Commencement Date.
 
(e) Determinations by the Lender of the existence of any CP Disruption Event, or
of the effect of any CP Disruption Event on its making or maintaining Loans at
the CP Eurodollar Rate, shall be conclusive absent manifest error.
 
(f) Determinations by the Lender of the existence of any Eurodollar Disruption
Event, or of the effect of any Eurodollar Disruption Event on its making or
maintaining Loans at the Adjusted Eurodollar Rate, shall be conclusive absent
manifest error.
 
SECTION 2.03 Facility Maturity Date. Any Loans outstanding on the Facility
Maturity Date shall mature on such date. On the Facility Maturity Date, the
outstanding principal of all outstanding Loans, if any, and all Yield and all
Fees accrued thereon and all other Obligations shall be immediately due and
payable (and the Borrower shall pay all such amounts immediately).
 
SECTION 2.04 Selection of Fixed Periods. (a)  At all times until the earlier to
occur of the Early Amortization Commencement Date and the Facility Maturity
Date, the Borrower shall, subject to the Agent’s and the Lender’s approval and
the limitations described below, request Fixed Periods and allocations of a
portion of the outstanding Loans to each selected Fixed Period, so that all such
outstanding Loans are at all times allocated to one or more Fixed Periods.
Subject to Section 2.04(c), the Yield Rate to apply to all Loans outstanding
shall be the CP Rate. The requested initial Fixed Period applicable to any new
Loan arising as a result of a Borrowing shall be requested in the Notice of
Borrowing, which shall be delivered in connection with the applicable Subsequent
Borrowing. Subject to the next sentence of this Section 2.04, each CP Rollover
Fixed Period shall commence on the last day of the immediately preceding Fixed
Period, and the duration of such CP Rollover Fixed Period shall be such as the
Borrower shall request in a Commercial Paper Remittance Report and the Agent
shall approve; provided, that such Commercial Paper Remittance Report was
received by the Agent no later than 12:30 P.M. (New York City time) on a day at
least one Business Day prior to such last day, except that if the Agent shall
not have received such report before 12:30 P.M. on such day or the Agent and the
Borrower shall not have so mutually agreed before 2:00 P.M. (New York City time)
on such day, such CP Rollover Fixed Period shall be one day, and the applicable
Yield Rate shall be the CP Rate plus 1.00%; provided that, notwithstanding the
foregoing, upon the occurrence and during the continuance of any Event of
Default, the Lender shall cease to issue commercial paper notes to fund and
maintain Loans hereunder, and the applicable Yield Rate for all Fixed Periods in
effect at the time of such occurrence shall convert to, and for all Fixed
Periods that come into effect during the continuance of any Event of Default
shall be, the Default Funding Rate. Any Fixed Period that would otherwise end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day. Any Fixed Period that commences before the Early Amortization
Commencement Date and would otherwise end on a date occurring after the Early
Amortization Commencement Date shall end on the Early Amortization Commencement
Date. On and after the Early Amortization Commencement Date, the Agent shall
have the right to allocate outstanding Loans, if any, to Fixed Periods of such
duration as shall be selected by the Agent. The Lender shall, on the first day
of each Fixed Period with respect to Loans which accrue Yield at the CP Rate,
notify the Agent and the Borrower of the Yield Rate for such Loans.
 
-36-

--------------------------------------------------------------------------------


(b) References herein to Loans that accrue Yield at the Non-CP Rate being
allocated to a Fixed Period shall mean all such Loans that are outstanding
during such Fixed Period or a portion thereof.
 
(c) So long as no Event of Default or Early Amortization Event shall have
occurred and be continuing, each of the Lender and the Agent shall make
reasonable efforts to allow Loans to accrue Yield at the CP Rate; provided that
neither the Lender nor the Agent shall have any obligation to allow Loans to
accrue Yield at the CP Rate upon the occurrence of a CP Disruption Event or upon
a determination by the Lender, or the Agent on its behalf, that allowing Loans
to accrue Yield at the CP Rate would materially impair its ability to issue
commercial paper notes generally or would otherwise be disadvantageous to its
business generally.
 
SECTION 2.05 Remittance Procedures. Based on written information supplied by the
Borrower, the Agent shall instruct the Account Bank in writing to apply funds on
deposit in the Collection Account as described in this Section 2.05 (provided,
that if the Borrower fails to timely provide such written information or
otherwise consult with the Agent as to such instruction, the Agent shall be
entitled to make such instruction based upon such information that it shall then
have).
 
(a) Yield and Liquidation Fees. On each Business Day (including any Remittance
Date), the Agent shall instruct the Account Bank in writing to set aside in the
Collection Account for transfer at the further direction of the Agent (whether
on such day or on a subsequent day) collected funds in an amount equal to Yield
through such day on the Loans not so previously set aside and the amount of any
unpaid Liquidation Fees owed to the Lender on such day. On the last day of each
Fixed Period, the Agent shall notify the Borrower of, and the Agent shall direct
the Account Bank in writing to pay, such collected funds set aside in respect of
Yield pursuant to this Section 2.05(a) to the Lender (or the designee of the
Lender) in respect of payment of accrued Yield for such Fixed Period; provided,
however, that (i) in the case of any Loan accruing Yield at the CP Rate, the
portion of such Yield attributable to the CP Margin, and (ii) in the case of any
Loan accruing Yield at the Non-CP Rate, all such Yield, shall remain set aside
in the Collection Account until the next Remittance Date and, at which time,
shall be disbursed pursuant to Section 2.05(c). On any Business Day on which an
amount is set aside in respect of Liquidation Fees pursuant to this
Section 2.05(a), the Agent shall direct the Account Bank in writing to pay such
funds to the Lender in payment of such Liquidation Fees.
 
-37-

--------------------------------------------------------------------------------


(b) Fixed Period Loan Principal Repayment. The Agent shall, on the last day of
each Fixed Period that is not a Remittance Date, direct the Account Bank in
writing to transfer collected funds held by the Account Bank in the Collection
Account on such date, to pay the Agent for the account of the Lender in payment
(or partial payment) of the outstanding principal amount of all Loans allocated
to such Fixed Period, in an amount equal to the lesser of (i) the amount of such
collected funds held in the Collection Account or (ii) the aggregate outstanding
principal amount of Loans allocated to such Fixed Period or, if no Early
Amortization Event shall have occurred and be continuing, if lower, an amount
equal to the excess, if any, of the aggregate outstanding principal amount of
Loans immediately prior to such distribution over the lesser of (A) the Capital
Limit and (B) the Borrowing Limit (after giving effect to any Borrowing made on
such date and any distributions of amounts on deposit in the Collection Account
made on such date).
 
(c) Remittance Date Transfers From Collection Account. The Agent shall, on each
Remittance Date, direct the Account Bank to transfer collected funds held by the
Account Bank in the Collection Account in the following amounts and priority:
 
(i) to the Agent for the account of the Qualifying Swap Counterparty under each
Qualifying Interest Rate Swap in an amount equal to (and for the payment of) all
amounts which are due and payable by the Borrower to such Qualifying Swap
Counterparty on such Remittance Date, pursuant to the terms of the applicable
Qualifying Interest Rate Swap (net of all amounts which are due and payable by
such Qualifying Swap Counterparty to the Borrower on such Remittance Date
pursuant to the terms of such Qualifying Interest Rate Swap), to the extent such
amounts do not constitute Swap Breakage;
 
(ii) pro rata, (A) to the Account Bank in an amount equal to any Account Bank
Fees due and payable on such Remittance Date, and (B) (x) at any time after the
occurrence of a Servicer Default and the appointment of the Backup Servicer as
the Servicer hereunder, to the Backup Servicer in an amount equal to the Active
Backup Servicer’s Fees which are accrued and unpaid as of the last day of the
preceding month plus any Transition Costs not previously paid or reimbursed to
the Backup Servicer and (y) at any time prior to the occurrence of a Servicer
Default and the appointment of the Backup Servicer as the Servicer hereunder, to
the Backup Servicer in an amount equal to the Standby Backup Servicer’s Fees
which are accrued and unpaid as of the last day of the preceding month, and
(C) to the Custodian in an amount equal to the Custodian’s Fees which are
accrued and unpaid as of the last day of the preceding month;
 
-38-

--------------------------------------------------------------------------------


(iii) pro rata, (A) to the Servicer, an amount equal to the Servicer Fees in
each case which are accrued and unpaid as of the last day of the preceding
month, and (B) to any Collection Servicer in an amount equal to any Collection
Servicer Fees which are accrued and unpaid as of the last day of the preceding
month;
 
(iv) pro rata, (A) to the Agent for the account of the Lender in an amount equal
to (and for the pro rata payment of) (1) any Yield on any Loan accruing Yield at
the CP Rate, which is attributable to the CP Margin and which is accrued and
unpaid as of the last day of the preceding month and (2) any Yield on any Loan
accruing Yield at the Non-CP Rate which is accrued and unpaid as of the last day
of the preceding month, but in each case without duplication of any Yield
previously paid in respect of such a Loan from amounts set aside for the payment
of Yield on such a Loan pursuant to Section 2.05(a), and (B) to the Agent for
payment to the recipients entitled thereto, an amount equal to the Fees which
are accrued and unpaid as of the last day of the preceding month;
 
(v) to the Agent for the account of the Qualifying Swap Counterparty under each
Qualifying Interest Rate Swap in an amount equal to (and for the payment of) all
Swap Breakage due and payable by the Borrower to such Qualifying Swap
Counterparty on such Remittance Date, pursuant to the terms of the applicable
Qualifying Interest Rate Swap (net of all amounts which are due and payable by
such Qualifying Swap Counterparty to the Borrower on such Remittance Date
pursuant to the terms of such Qualifying Interest Rate Swap);
 
(vi) to the Agent (for the account of the Lender in the case of clause (A), for
the account of each applicable Affected Party in the case of clause (B), and for
its own account in the case of clause (C)) in an amount equal to the aggregate
amount of all other Obligations then due from the Borrower to (A) the Lender
(other than those specified in clauses (vii) and (ix) below), (B) any Affected
Party hereunder and (C) the Agent;
 
(vii) to the Agent for the account of the Lender in an amount equal to the
Borrowing Base Deficiency (if any) as of such Remittance Date;
 
(viii) on or after the occurrence of the Early Amortization Commencement Date,
to the Agent for the account of the Lender for the repayment of Loans
outstanding in an amount equal to the lesser of (A) all remaining funds in the
Collection Account and (B) an amount necessary to repay the outstanding
principal amount of all Loans in full;
 
(ix) to the Reserve Account, in an amount up to the amount necessary to cause
the Reserve Account to contain the Reserve Account Minimum Balance;
 
(x) to the Backup Servicer, in the amount of any indemnification obligations
owing by the Borrower to the Backup Servicer hereunder and not otherwise
previously paid;
 
(xi) prior to the Facility Maturity Date, to the extent that the Advance
Percentage is less than the Minimum Advance Percentage, and provided that no
Borrowing Base Deficiency would occur after giving effect to such distribution,
to the Borrower any remaining amounts until the Advance Percentage is equal to
the Minimum Advance Percentage; and
 
-39-

--------------------------------------------------------------------------------


(xii) any remaining funds, to the Borrower for the funding of the Borrower’s
acquisition of additional Eligible Receivables under the Transfer and
Contribution Agreement.
 
Upon its receipt of funds pursuant to clauses (ii), (vi), (vii) and (ix), the
Agent shall apply such funds as directed by the Lender or as otherwise provided
in this Agreement.
 
(d) Reserved.
 
(e) Borrower Deficiency Payments. Notwithstanding anything to the contrary
contained in this Section 2.05 or in any other provision in this Agreement, if,
on any day prior to the Collection Date, the outstanding amount of Loans shall
exceed the lesser of (i) the Borrowing Limit and (ii) the Capital Limit, then
the Borrower shall remit to the Agent, prior to any Borrowing and in any event
no later than the close of business of the Agent on such day (or if such day is
not a Business Day, no later than the close of business of the Agent on the next
succeeding Business Day), a payment (to be applied by the Agent to repay Loans
selected by the Agent, in its sole discretion), in such amount as may be
necessary to reduce Loans Outstanding to an amount less than or equal to the
lesser of (A) the Borrowing Limit and (B) the Capital Limit.
 
(f) Instructions to the Account Bank. All instructions and directions given to
the Account Bank by the Borrower or the Agent pursuant to this Section 2.05
shall be in writing (including instructions and directions transmitted to the
Account Bank by telecopy or e-mail), and such written instructions and
directions shall be delivered with a written certification that such
instructions and directions are in compliance with the provisions of this
Section 2.05 (and, if given by the Agent, the control provisions of the Account
Control Agreement). A copy of all instructions and directions given to the
Account Bank by the Borrower, pursuant to this Section 2.05, shall be
immediately transmitted to the Agent by telecopy. A copy of all instructions and
directions given to the Account Bank by the Agent, pursuant to this
Section 2.05, shall be immediately transmitted to the Borrower by telecopy.
 
SECTION 2.06 Establishment of Accounts; Reserve Account.
 
(a) On or prior to the initial Borrowing Date, the Borrower shall establish with
the Account Bank each of the Collection Account and the Reserve Account.
 
(b) On or prior to the initial Borrowing Date, the Borrower shall deposit or
cause to be deposited into the Reserve Account an amount equal to the Reserve
Account Minimum Balance as of such date (and after giving effect to the
Borrowings and related Pledging of Receivables to occur on such date).
Thereafter, the Borrower shall deposit to the Reserve Account all amounts that
are required to be deposited therein pursuant to clause (ix) of
Section 2.05(c) hereof.
 
(c) On the Business Day following the day on which a Pledged Receivable has
become a Defaulted Receivable, as set forth in a notice from the Borrower, or on
the day of receipt of such notice if received after such Receivable has become a
Defaulted Receivable, the Agent shall cause to be transferred from the Reserve
Account to the Collection Account an amount equal to the Outstanding Balance of
such Defaulted Receivable (such amount, the “Reserve Account Withdrawal Amount”)
for application pursuant to the provisions of Section 2.05(c) hereof.
 
-40-

--------------------------------------------------------------------------------


(d) On each Remittance Date, the Agent shall cause to be transferred from the
Reserve Account to the Collection Account, for application as set forth in
Section 2.05(c), amounts available therein to the extent necessary (in the event
that amounts then otherwise on deposit in the Collection Account are
insufficient for such purposes) to pay amounts distributable pursuant to clauses
(i) though (viii) thereof.
 
(e) On the final Remittance Date hereunder which will constitute the Collection
Date, amounts remaining on deposit in the Reserve Account shall be transferred
to the Collection Account and distributed pursuant to the provisions of
Section 2.05.
 
SECTION 2.07 [Intentionally omitted.]
 
SECTION 2.08 [Intentionally omitted.]
 
SECTION 2.09 [Intentionally omitted.]
 
SECTION 2.10 [Intentionally omitted.]
 
SECTION 2.11 Payments and Computations, Etc.(a)  All amounts to be paid or
deposited by or on behalf of the Borrower hereunder shall be paid or deposited
in accordance with the terms hereof no later than 1:00 P.M. (New York City time)
on the day when due in lawful money of the United States in immediately
available funds to the Collection Account or such other account as is designated
by the Lender. The Borrower shall, to the extent permitted by law, pay to the
Agent interest on all amounts owing to the Lender or the Agent and not paid or
deposited when due hereunder at the Non-CP Rate, plus 2.00%, payable on demand;
provided, however, that such interest rate shall not at any time exceed the
maximum rate permitted by applicable law. Such interest shall be for the account
of, and distributed by the Agent to, the Lender (or to the Agent for its own
account, if applicable). Any Obligation hereunder shall not be reduced by any
distribution of any portion of Collections if at any time such distribution is
rescinded or returned by the Lender to the Borrower or any other Person for any
reason. All computations of interest and all computations of Yield, Liquidation
Fees, the Custodian’s Fees, the Fees, the Active Backup Servicer’s Fee and the
Standby Backup Servicer’s Fee shall be made on the basis of a year of 360 days
for the actual number of days (including the first but excluding the last day)
elapsed.
 
(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of Yield, interest or any fee payable hereunder, as the case may be.
 
-41-

--------------------------------------------------------------------------------


(c) If any Borrowing requested by the Borrower and approved by the Lender and
the Agent pursuant to Section 2.02 or any selection of any Fixed Period
requested by the Borrower and approved by the Agent pursuant to Section 2.04 is
not for any reason whatsoever, except as a result of the gross negligence or
wilful misconduct of the Lender and/or the Agent, made or effectuated, as the
case may be, on the date specified therefor, the Borrower shall indemnify the
Lender against any loss, cost or expense incurred by the Lender (other than any
such loss, cost or expense solely due to the gross negligence or willful
misconduct of the Lender or the Agent), including, without limitation, any loss
(including cost of funds and out-of-pocket expenses), cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by the Lender to fund Loans or maintain Loans during such Fixed Period.
 
SECTION 2.12 Fees. (a)  The Borrower shall pay the Lender (either directly or
through the Agent) certain fees (the “Fees”) in the amounts and on the dates set
forth in a fee letter (the “Fee Letter”), dated the Closing Date, as the same
may be amended, supplemented or amended and restated as of the Amendment Closing
Date, among the Borrower, the Agent, and the Lender.
 
(b) All of the Fees payable pursuant to this Section 2.12 shall be payable
solely from amounts available for application pursuant to, and subject to the
priority of, payment set forth in, Section 2.05.
 
SECTION 2.13 Increased Costs; Capital Adequacy. (a)  If, due to either (i) the
introduction of or any change (in each case occurring after the initial
Borrowing Date, and including, without limitation, any change by way of
imposition or increase of reserve requirements) in or in the interpretation of
any law or regulation (including, without limitation, any law or regulation
resulting in any interest payments paid to a Lender under this Agreement being
subject to United States withholding tax) or any guideline of any accounting
board or authority (whether or not a part of government) which is responsible
for the establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic or (ii) the compliance with
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any of the following:
 
(A) the Lender, (B) DZ BANK, or (C) any Affiliate of either that, by virtue of
its relationship with the Lender or DZ BANK for any regulatory or financial
accounting or reporting purposes, assessment or allocation of capital costs,
reserve costs, tax costs or otherwise, would be subjected to an increased cost
payable under this Section 2.13 as a result of the existence of this Agreement
or the Loans, or agreements, facilities or loans generally of this type (it
being understood that any such costs may be assessed only on behalf of the
applicable Affected Party actually bearing such cost, without duplication) 
 
(any, an “Affected Party”) of agreeing to make or making, funding or maintaining
any Loan (or any reduction of the amount of any payment (whether of principal,
interest, fee, compensation or otherwise) to any Affected Party hereunder), as
the case may be, the Borrower shall, from time to time, upon written demand by
such Affected Party (with a copy to the Agent), immediately pay to such Affected
Party (as a third party beneficiary, in the case of an Affected Party that is
not also the Lender hereunder), additional amounts sufficient to compensate such
Affected Party for such increased costs or reduced payments.
 
-42-

--------------------------------------------------------------------------------


(b) If either (i) the introduction of or any change in or in the interpretation
of any law, guideline, rule or regulation, directive or request or (ii) the
compliance by any Affected Party with any law, guideline, rule, regulation,
directive or request from any central bank or other governmental authority or
agency (whether or not having the force of law), including, without limitation,
compliance by an Affected Party with any request or directive regarding capital
adequacy, has or would have the effect of reducing the rate of return on the
capital of any Affected Party, as a consequence of its obligations hereunder or
arising in connection herewith to a level below that which any such Affected
Party could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Party with respect to
capital adequacy), by an amount deemed by such Affected Party to be material,
then, from time to time, within ten days after demand by such Affected Party
(which demand shall be accompanied by a statement setting forth the basis of
such demand), such Affected Party shall be paid (from Collections pursuant to,
and subject to the priority of payment set forth in, Section 2.05) such
additional amounts as will compensate such Affected Party for such reduction.
 
(c) In determining any amount provided for in this Section 2.13, the Affected
Party may use any reasonable averaging and attribution methods. Any Affected
Party making a claim under this Section 2.13 shall submit to the Borrower a
certificate setting forth in reasonable detail the basis for and the
computations of such additional or increased costs, which certificate shall be
conclusive absent demonstrable error.
 
(d) Each Affected Party, as applicable, shall promptly (and in any event by the
later of (i) thirty (30) Business Days before the commencement of accrual of any
amounts to be paid by the Borrower under this Section 2.13, and (ii) the date on
which an officer responsible for the transaction hereunder of the Agent or the
requesting Affected Party has actual knowledge of an increased cost resulting
from such regulatory change or imposition), notify the Borrower and Agent of any
event of which it has knowledge which will entitle such Affected Party to
compensation pursuant to this Section 2.13, provided, that no failure to give or
delay in giving such notification shall adversely affect the rights of any
Affected Party to such compensation except to the extent such delay in giving
notice has resulted in an increase in the amount of compensation that would
otherwise have been payable had timely noticed been delivered, and no such
failure shall constitute the basis for any other adverse claim against the
applicable Affected Party.
 
(e) If, as a result of any event or circumstance similar to those described in
Section 2.13(a) or 2.13(b), any Affected Party (that is an Issuer) is required
to compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement, then, upon demand by such Affected Party, the Borrower
shall pay to such Affected Party such additional amount or amounts as may be
necessary to reimburse such Affected Party for any amounts paid by it.
 
SECTION 2.14 Collateral Assignment of Agreements. The Borrower hereby
collaterally assigns to the Agent, for the benefit of the Lender, all of the
Borrower’s right and title to and interest in each Transfer and Contribution
Agreement, each Qualifying Interest Rate Hedge, the Contract related to each
Pledged Receivable, all other agreements, documents and instruments evidencing,
securing or guarantying any Pledged Receivable, its rights under any Servicing
Agreement or Collection Servicing Agreement, and all other agreements, documents
and instruments related to any of the foregoing (the “Assigned Documents”). The
Borrower confirms and agrees that the Agent (or any designee thereof) shall have
the right to enforce and, upon the occurrence of an Event of Default, the sole
right to enforce the Borrower’s rights and remedies under each Assigned
Document, but without any obligation on the part of the Agent, the Lender or any
of their respective Affiliates to perform any of the obligations of the Borrower
under any such Assigned Document. In addition, the Borrower confirms and agrees
that the Borrower will send to the Agent a notice of (i) any material breach of
any representation, warranty, agreement or covenant under any such Assigned
Document or (ii) any event or occurrence that, upon notice, or upon the passage
of time or both, would constitute such a material breach, in each case of which
the Borrower has actual knowledge. The parties hereto agree that such assignment
to the Agent shall terminate upon the Collection Date.
 
-43-

--------------------------------------------------------------------------------


SECTION 2.15 Grant of a Security Interest. To secure the prompt and complete
payment when due of the Obligations and the performance by the Borrower of all
of the covenants and obligations to be performed by it pursuant to this
Agreement, the Borrower hereby (i) collaterally assigns and pledges to the
Agent, on behalf of the Lender (and its successors and assigns) and (ii) grants
a security interest to the Agent, on behalf of the Lender (and its successors
and assigns), in all of the following property and interests in property whether
tangible or intangible and whether now owned or existing or hereafter arising or
acquired and wheresoever located (collectively, the “Pledged Assets”) and all of
the Borrower’s right, title and interest in, to and under the Pledged Assets:
 
(a) all Receivables conveyed to the Borrower under the applicable Transfer and
Contribution Agreement from time to time (the “Pledged Receivables”), all Other
Conveyed Property related to the Pledged Receivables conveyed to the Borrower
under such Transfer and Contribution Agreement, all Related Security related to
the Pledged Receivables, all Collections and other monies due and to become due
under the Contracts related to the Pledged Receivables received on or after the
date such Pledged Receivables were conveyed to the Borrower under such Transfer
and Contribution Agreement;
 
(b) the Assigned Documents, including, in each case, without limitation, all
monies due and to become due or payable or to become payable to the Borrower
under or in connection therewith;
 
(c) the Accounts, the Lockbox, the Lockbox Account and all other bank and
similar accounts relating to Collections with respect to Pledged Receivables
(whether now existing or hereafter established) and all funds held therein, and
all investments in and all income from the investment of funds in the Accounts,
the Lockbox Account and such other accounts;
 
(d) the Records relating to any Pledged Receivables;
 
(e) each Qualifying Interest Rate Hedge; and
 
(f) all proceeds of the foregoing property described in clauses (a) through (e)
above, including interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for or on account of the sale or other disposition of any or all of the
then existing Pledged Receivables.
 
-44-

--------------------------------------------------------------------------------


SECTION 2.16 Evidence of Debt. The Lender shall maintain an account or accounts
evidencing the indebtedness of the Borrower to the Lender resulting from each
Loan owing to the Lender from time to time, including the amounts of principal
and interest payable and paid to the Lender from time to time hereunder. The
entries made in such account(s) of the Lender shall be conclusive and binding
for all purposes, absent manifest error.
 
SECTION 2.17 Survival of Representations and Warranties; Repayment Obligations
 
. It is understood and agreed that the representations and warranties set forth
in Section 4.01 and Section 4.02 are made and accurate on the Closing Date, at
the time of the initial Borrowing, and on each Subsequent Borrowing Date and
Remittance Date thereafter. If, as a result of the breach of any of the
representations and warranties in Section 4.01 or Section 4.02 or for any other
reason there exists or would exist a Borrowing Base Deficiency, the Borrower
shall promptly (and, in any case, within one Business Day) repay to the Agent,
for the account of the Lender, the portion of the Loans as is necessary to cure
such Borrowing Base Deficiency. The Borrower shall promptly reimburse the Agent
and the Lender for any reasonable out-of-pocket expenses incurred by the Agent
and the Lender, respectively, in respect of any such repayment, including,
without limitation, Liquidation Fees.
 
SECTION 2.18 Release of Pledged Receivables. (a)  Subject to Section 2.20
hereof, upon the repayment of any Loan, the Borrower may, with the consent of
the Agent, obtain the release of any Pledged Receivable and the related Other
Conveyed Property or other Related Security securing such Loan by depositing
into the Collection Account the Release Price therefor on the date of such
repayment; provided, that the foregoing release shall only be available if,
after giving effect thereto and the application of the proceeds thereof in
accordance with the terms hereof, there shall not be a Borrowing Base Deficiency
or Early Amortization Event.
 
(b) The Borrower shall notify the Agent of any Release Price to be paid pursuant
to this Section 2.18 on the Business Day on which such Release Price shall be
paid specifying the Pledged Receivables to be released and the Release Price.
 
(c) The Agent and Lender further agree, upon request of the Borrower, to release
from the security interest of this Agreement (and following such release, the
Borrower may reconvey the affected Receivable to EEF, without recourse,
representation or warranty) any Pledged Receivable and the related Other
Conveyed Property or other Related Security, if the outstanding balance of such
Pledged Receivable is not then being included in the calculation of the Capital
Limit (i) due to its not constituting an Eligible Receivable (and the reason
therefor is not a Transferor Purchase Event which remains uncured) , or (ii) due
to its exclusion as part of the Overconcentration Amount. Notwithstanding the
foregoing, the foregoing release shall only be available if, after giving effect
thereto, there shall not exist a Borrowing Base Deficiency or Early Amortization
Event.
 
(d) After the Collection Date has occurred, the Lender and the Agent, in
accordance with their respective interests, shall re-assign and transfer to the
Borrower, for no consideration but at the sole expense of the Borrower, their
respective remaining interests in the Pledged Assets, free and clear of any
Adverse Claim resulting solely from an act by the Lender or the Agent but
without any other representation or warranty, express or implied, by or recourse
against the Lender or the Agent.
 
-45-

--------------------------------------------------------------------------------


SECTION 2.19 Treatment of Amounts Paid by the Borrower. Amounts paid by the
Borrower pursuant to Section 2.18 on account of Pledged Receivables shall be
treated as payments on Pledged Receivables hereunder.
 
SECTION 2.20 Prepayment; Termination. Except as expressly permitted or required
herein, including, without limitation, any repayment necessary to cure a
Borrowing Base Deficiency, no Loan may be repaid prior to the Early Amortization
Commencement Date without the Agent’s prior written consent, which consent may
be withheld in the Agent’s sole discretion; provided, however, that upon ten
(10) Business Days’ prior written notice to the Agent, (i) the Borrower may
prepay, in part or in whole, the principal balance of the Loans advanced
hereunder in connection with (A) a Take-Out Securitization, so long as the
Borrower has complied with the penultimate sentence of this paragraph in
connection therewith, or (B) a sale of the Receivables and related Contracts,
without recourse, to an unaffiliated third party for a purchase price payable
concurrently with such sale and in cash (and in either case the proceeds of
which Take-Out Securitization or sale shall be deposited into the Collection
Account) and (ii) the Borrower may prepay in whole, and thereupon terminate the
facility, without paying any Termination Fee but otherwise paying all
Obligations outstanding hereunder in full (including amounts owed under Section
2.13), in the event that the Lender or any Affected Party related thereto shall
have made demand for payment of any amount pursuant to any of the provisions of
Section 2.13, which amount once paid by the Borrower would cause the Borrower’s
effective borrowing margin (treating such amount for this purpose as if part of
the applicable CP Margin or Adjusted Eurodollar Rate Margin, as the case may be,
chargeable as part of Yield) would constitute an increase in such margin,
measured over a one year period preceding the assessment of such amount against
the Borrower, of 0.25% or more, and (iii) the Borrower may, so long as after
giving effect thereto no Borrowing Base Deficiency will exist, permanently
reduce the unutilized Borrowing Limit (in increments of not less than
$1,000,000) upon payment of the applicable Termination Fee as set forth in the
Fee Letter. The Borrower further agrees in connection with any Take-Out
Securitization (but only to the extent that such Take-Out Securitization relates
to Pledged Receivables that are PrePrime Receivables), that in connection
therewith, it shall offer to DZ Bank, with acceptance of either or both of such
roles to be at DZ Bank’s option, (A) a right of first refusal to match the terms
and conditions of any agreement for the placement of the Pledged Receivables
that are PrePrime Receivables in the private term market for asset-backed
securities, and (2) in connection with the proposed Take-Out Securitization, the
recognized role of “Co-Placement Agent” in the related placement of the Pledged
Receivables that are PrePrime Receivables in the private term market for
asset-backed securities.
 
-46-

--------------------------------------------------------------------------------


ARTICLE III.
 
CONDITIONS OF LOANS
 
SECTION 3.01 Conditions Precedent to Initial Borrowing. The initial Borrowing
hereunder is subject to the conditions precedent that:
 
(a) all acts and conditions (including, without limitation, the obtaining of any
necessary regulatory approvals and the making of any required filings,
recordings or registrations) required to be done and performed and to have
happened prior to the execution, delivery and performance of this Agreement and
all related documents and to constitute the same legal, valid and binding
obligations, enforceable in accordance with their respective terms, shall have
been done and performed and shall have happened in due and strict compliance
with all applicable laws; and
 
(b) the Agent shall have received on or before the date of such Borrowing the
items listed in the portion of Schedule I hereto applicable to the initial
Borrowing, each in form and substance satisfactory to the Agent and the Lender.
 
SECTION 3.02 Conditions Precedent to All Borrowings. Each Borrowing (including
the initial Borrowing, except as explicitly set forth below) by the Borrower
from the Lender shall be subject to the further conditions precedent that:
 
(a) With respect to any such Borrowing (other than the initial Borrowing), on or
prior to the date of such Borrowing, the Borrower shall have delivered to the
Agent, in form and substance satisfactory to the Agent, the most recent Monthly
Remittance Report required by the terms of Section 6.12(b) (it being understood
that any Borrowing secured by Prime Receivables after the Amendment Closing
Date, shall require that the Borrower, the Agent and the Backup Servicer shall
have agreed on a revised form of Monthly Remittance Report, reasonably
acceptable to the Agent and the Backup Servicer, that reflects any necessary
revisions from the form attached to the Existing RLSA, associated with the
inclusion of such Prime Receivables);
 
(b) With respect to such Borrowing, at least two Business Days prior to the date
of such Borrowing, the Borrower shall have delivered to the Agent, in form and
substance satisfactory to the Agent, (i) the related Borrowing Base Certificate
(it being understood that any Borrowing secured by Prime Receivables after the
Amendment Closing Date, shall require the delivery of a Borrowing Base
Certificate in a revised form reasonably acceptable to the Agent that reflects
any necessary revisions from the form attached to the Existing RLSA, associated
with the inclusion of such Prime Receivables), and (ii) a certificate signed by
the chief financial officer of the Borrower which shall demonstrate that, after
giving effect to such Borrowing requested by the Borrower, the Facility Amount
will not exceed the lesser of (A) the Borrowing Limit and (B) the Capital Limit
or, in the alternative, the Notice of Borrowing delivered with respect to such
Borrowing shall have been signed by the chief financial officer of the Borrower
and shall demonstrate that, after giving effect to such Borrowing requested by
the Borrower, the Facility Amount will not exceed the lesser of (A) the
Borrowing Limit and (B) the Capital Limit;
 
-47-

--------------------------------------------------------------------------------


(c) On the Borrowing Date of such Borrowing, the following statements shall be
true, and the Borrower by accepting the amount of such Borrowing shall be deemed
to have certified that:
 
(i) the representations and warranties contained in Section 4.01 are true and
correct in all material respects, before and after giving effect to the
Borrowing to take place on such Borrowing Date and to the application of
proceeds therefrom, on and as of such day as though made on and as of such date;
 
(ii) no event has occurred and is continuing, or would result from such
Borrowing, which constitutes an Early Amortization Event hereunder or an event
that but for notice or lapse of time or both would constitute an Early
Amortization Event;
 
(iii) (a) the principal amount of the Loan being borrowed on such Borrowing Date
does not exceed the Advance Amount with respect to such Loan, (b) the amount of
the Borrowing being made on such Borrowing Date is not less than $250,000 and
(c) on and as of such Borrowing Date, after giving effect to such Borrowing, the
aggregate outstanding principal amount of the Loans do not exceed the lesser of
(A) the Borrowing Limit and (B) the Capital Limit;
 
(iv) (A) the Borrower has delivered to the Agent a timely copy of the Notice of
Borrowing and the Notice of Pledge (together with the attached Receivables
Schedule), pursuant to Section 2.02, each appropriately completed and executed
by the Borrower, (B) the Borrower has delivered or caused to have been delivered
to the Custodian each item listed in the definition of Specified Document File,
with respect to the Receivables being Pledged hereunder four (4) Business Days
prior to such Borrowing Date, (C) the Contract related to each Receivable being
Pledged hereunder on such Borrowing Date has been duly assigned by EEF to the
Borrower and duly assigned by the Borrower to the Agent and (D) by 2:30 P.M.
(New York City time) on the Business Day immediately preceding such Borrowing
Date, a Collateral Receipt from the Custodian has been delivered to the Agent
confirming that, inter alia, the Specified Document Files received on such
Business Day conform with the Receivables Schedule delivered to the Custodian
and the Agent pursuant to Section 2.02; and
 
(v) all terms and conditions of the applicable Transfer and Contribution
Agreement required to be satisfied in connection with the assignment of each
Receivable being Pledged hereunder on such Borrowing Date (and the Other
Conveyed Property related thereto), including, without limitation, the
perfection of the Borrower’s interests therein, shall have been satisfied in
full, and all filings (including, without limitation, UCC filings) required to
be made by any Person and all actions required to be taken or performed by any
Person in any jurisdiction to give the Agent, for the benefit of the Lender, a
first priority perfected security interest in such Receivables and the Other
Conveyed Property related thereto and the proceeds thereof shall have been made,
taken or performed;
 
-48-

--------------------------------------------------------------------------------


(d) No law or regulation shall prohibit, and no order, judgment or decree of any
federal, state or local court or governmental body, agency or instrumentality
shall prohibit or enjoin, the making of such Loans by the Lender in accordance
with the provisions hereof;
 
(e) The Lender shall have received and found to be satisfactory with respect to
Pledged Receivables being Pledged in connection with such Borrowing, which have
been previously pledged to any lender by EEF, the Borrower or any Affiliate
thereof under any other financing facility, evidence of the release of any liens
granted in connection with such financing with respect to any such Pledged
Receivables; and
 
(f) If required by the Agent and the Hedging Condition shall then exist, a
Qualifying Interest Rate Hedge with respect to such Borrowing or as otherwise
would be required under Section 6.22 in respect of, collectively, such Borrowing
and all other Loans outstanding, shall have been duly executed by the Borrower
and a Qualifying Hedge Counterparty, and any amounts required to have been paid
thereunder as of the related Borrowing Date shall have been paid and any
obligations required to have been performed thereunder as of such Borrowing Date
shall have been performed.
 
SECTION 3.03 Advances Do Not Constitute a Waiver. No advance of a Loan hereunder
shall constitute a waiver of any condition to the Lender’s obligation to make
such an advance unless such waiver is in writing and executed by the Lender.
 
SECTION 3.04 Conditions Precedent to Effectiveness on Amendment Closing Date.
This Agreement shall be effective as an amendment and restatement to the
Existing RLSA as of the Amendment Closing Date, subject to the conditions
precedent that:
 
(a) all acts and conditions (including, without limitation, the obtaining of any
necessary regulatory approvals and the making of any required filings,
recordings or registrations) required to be done and performed and to have
happened prior to the execution, delivery and performance of this Agreement and
all related documents and to constitute the same legal, valid and binding
obligations, enforceable in accordance with their respective terms, shall have
been done and performed and shall have happened in due and strict compliance
with all applicable laws; and
 
(b) the Agent shall have received on or before the Amendment Closing Date the
items listed in the portion of Schedule I hereto applicable to the Amendment
Closing Date, each in form and substance satisfactory to the Agent and the
Lender.
 
ARTICLE IV.
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01 Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants, as of the Closing Date and the Amendment Closing Date,
on each Borrowing Date, on each Remittance Date and on the first day of each CP
Rollover Fixed Period, as follows:
 
-49-

--------------------------------------------------------------------------------


(a) Each Receivable designated as an Eligible Receivable on any Borrowing Base
Certificate, Monthly Remittance Report or Commercial Paper Remittance Report and
that is an Eligible Receivable of a particular Type, was an Eligible Receivable
of such Type as of the time of delivery of such certificate or report. Each
Eligible Receivable is designated or otherwise identifiable as being of its
particular applicable Type on such certificate or report, and such designation
or identification is accurate. Each Receivable included as an Eligible
Receivable in any calculation of the Capital Limit or the Eligible Receivables
Balance and that is an Eligible Receivable of a particular Type, was an Eligible
Receivable of such Type as of the time of such inclusion.
 
(b) The Borrower is a limited liability company duly organized, validly existing
and in good standing under the laws of the jurisdiction of its formation and has
the power and all licenses necessary to own its assets and to transact the
business in which it is engaged and is duly qualified and in good standing under
the laws of each jurisdiction where the transaction of such business or its
ownership of the Pledged Receivables requires such qualification.
 
(c) The Borrower has the power, authority and legal right to make, deliver and
perform this Agreement and each of the Transaction Documents to which it is a
party and all of the transactions contemplated hereby and thereby, and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and each of the Transaction Documents to which it is a party, and
to grant to the Agent, for the benefit of the Lender, a first priority perfected
security interest in the Pledged Assets on the terms and conditions of this
Agreement. This Agreement and each of the Transaction Documents to which the
Borrower is a party constitutes the legal, valid and binding obligation of the
Borrower, enforceable against it in accordance with their respective terms,
except as the enforceability hereof and thereof may be limited by bankruptcy,
insolvency, moratorium, reorganization and other similar laws of general
application affecting creditors’ rights generally and by general principles of
equity (whether such enforceability is considered in a proceeding in equity or
at law). No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery or performance by the Borrower of this Agreement or any Transaction
Document to which it is a party or the validity or enforceability of this
Agreement or any such Transaction Document or the Pledged Receivables, other
than such as have been met or obtained.
 
(d) The execution, delivery and performance of this Agreement and all other
agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto or thereto in connection with the Pledge of the
Pledged Assets will not (i) create any Adverse Claim on the Pledged Assets or
(ii) violate any provision of any existing law or regulation or any order or
decree of any court, regulatory body or administrative agency or the certificate
of formation, operating agreement, certificate of incorporation or by-laws of
the Borrower or any mortgage, indenture, contract or other agreement to which or
the Borrower is a party or by which the Borrower or any property or assets of
the Borrower may be bound.
 
(e) No litigation or administrative proceeding of or before any court, tribunal
or governmental body is presently pending or, to the knowledge of the Borrower,
threatened against the Borrower or any properties of Borrower or with respect to
this Agreement, which, if adversely determined, could have a material effect on
the business, assets or financial condition of the Borrower or which would draw
into question the validity of this Agreement, any Transaction Document to which
the Borrower is a party or any of the other applicable documents forming part of
the Pledged Assets.
 
-50-

--------------------------------------------------------------------------------


(f) In selecting the Receivables to be Pledged pursuant to this Agreement, no
selection procedures were employed which are intended to be adverse to the
interests of the Lender.
 
(g) The grant of the security interest in the Pledged Assets by the Borrower to
the Agent, for the benefit of the Lender pursuant to this Agreement, is in the
ordinary course of business for the Borrower and is not subject to the bulk
transfer or any similar statutory provisions in effect in any applicable
jurisdiction. Except as permitted hereby, no such Pledged Assets have been sold,
transferred, assigned or pledged by the Borrower to any Person, other than the
Pledge of such Assets to the Agent, for the benefit of the Lender, pursuant to
the terms of this Agreement.
 
(h) The Borrower has no Debt or other indebtedness that, in the aggregate,
exceeds $10,000, other than Debt incurred under the terms of this Agreement.
 
(i) The Borrower has been formed solely for the purpose of engaging in
transactions of the types contemplated by this Agreement.
 
(j) No injunction, writ, restraining order or other order of any nature
adversely affects the Borrower’s performance of its obligations under this
Agreement or any Transaction Document to which the Borrower is a party.
 
(k) The Borrower has not elected to be taxed as a separate business entity for
U.S. federal income tax purposes. No tax lien or similar adverse claim has been
filed, and no claim is being asserted, with respect to any such tax, assessment
or other governmental charge. Any taxes, fees and other governmental charges
payable by the Borrower in connection with the execution and delivery of this
Agreement and the other Transaction Documents and the transactions contemplated
hereby or thereby have been paid if and when due.
 
(l) The chief executive office of the Borrower (and the location of the
Borrower’s records regarding the Pledged Receivables) is located at (i) as of
the Closing Date, 1114 Avenue of the Americas, 30th Floor, New York, New York
10036, and (ii) as of the Amendment Closing Date, at 590 Madison Avenue, 13th
Floor, New York, New York 10022 (or at such other location as the Borrower shall
have notified to the Agent in writing prior to such change in location).
 
(m) The Borrower’s legal name is as set forth in this Agreement; other than as
disclosed on Schedule II hereto (as such schedule may be updated from time to by
the Agent upon receipt of a notice delivered to the Agent pursuant to
Section 6.20), the Borrower has not changed its name since its formation; the
Borrower does not have tradenames, fictitious names, assumed names or “doing
business as” names other than as disclosed on Schedule II hereto (as such
schedule may be updated from time to by the Agent upon receipt of a notice
delivered to the Agent pursuant to Section 6.20).
 
-51-

--------------------------------------------------------------------------------


(n) The Borrower is solvent and will not become insolvent after giving effect to
the transactions contemplated hereby; the Borrower is paying its debts as they
become due; and the Borrower, after giving effect to the transactions
contemplated hereby, will have adequate capital to conduct its business.
 
(o) The Borrower has no subsidiaries.
 
(p) The Borrower has given fair consideration and reasonably equivalent value in
exchange for the sale of the Pledged Receivables by EEF under the Transfer and
Contribution Agreement.
 
(q) No Monthly Remittance Report, Borrowing Base Certificate or Commercial Paper
Remittance Report, information, exhibit, financial statement, document, book,
record or report furnished or to be furnished by the Borrower to the Agent or
the Lender in writing in connection with this Agreement is inaccurate in any
material respect as of the date it is dated or (except as otherwise disclosed in
writing to the Agent or the Lender, as the case may be, at such time) as of the
date so furnished, and no such document contains any material misstatement of
fact or omits or shall omit to state a material fact or any fact necessary to
make the statements contained therein not misleading.
 
(r) No proceeds of any Loans will be used by the Borrower to acquire any
security in any transaction, which is subject to Section 13 or 14 of the
Securities Exchange Act of 1934, as amended. Each purchase or contribution of
Receivables and Other Conveyed Property under the Transfer and Contribution
Agreement will constitute a “current transaction” within the meaning of
Section 3(a)(3) of the Securities Act of 1933, as amended.
 
(s) There are no agreements in effect adversely affecting the rights of the
Borrower to make, or cause to be made, the grant of the security interest in the
Pledged Assets contemplated by Section 2.14.
 
(t) The Borrower is not, and will not as a result of the transactions
contemplated hereunder become, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
(u) No Event of Default or Unmatured Event of Default has occurred and is
continuing.
 
(v) [Intentionally Omitted.]
 
(w) [Intentionally Omitted.]
 
(x) The Borrower is in compliance with ERISA and has not incurred and does not
expect to incur any liabilities (except for premium payments arising in the
ordinary course of business) to the Pension Benefit Guaranty Corporation (or any
successor thereto) under ERISA.
 
(y) The Borrower is not in violation of any law, rule or regulation relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 (the “Patriot Act”).
 
-52-

--------------------------------------------------------------------------------


(z) Neither the Borrower nor any broker or other agent of the Borrower acting or
benefiting in any capacity in connection with the Loans hereunder is any of the
following:
 
(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
 
(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;
 
(iii) a person with which the Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
 
(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
 
(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
 
(aa) Neither the Borrower nor any broker or other agent of the Borrower acting
in any capacity in connection with the Loans hereunder (i) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any person described in the preceding subsection,
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.
 
SECTION 4.02 Reserved.
 
SECTION 4.03 Resale of Receivables Upon Breach of Covenant or Representation and
Warranty by Borrower. The Borrower shall inform the other parties to this
Agreement promptly, in writing, upon the discovery of any breach of the
representations, warranties and/or covenants contained in Section 4.01 or
Section 4.02; provided, however, that the failure to provide any such notice
shall not diminish, in any manner whatsoever, any obligation of the Borrower
hereunder to sell any Pledged Receivable. Upon the discovery by or notice to the
Borrower of such breach that also constitutes an EEF Purchase Event under and as
defined in the Transfer and Contribution Agreement, the Borrower shall have an
obligation to, and the Borrower shall, sell to EEF pursuant to the Transfer and
Contribution Agreement (and the Agent may enforce such obligation of the
Borrower to sell) any Pledged Receivable adversely affected by any such breach.
In connection with the resale of such Pledged Receivable, the Borrower shall
remit funds in an amount equal to the Release Price for such Pledged Receivable
to the Collection Account on the date of such resale. Provided that the EEF
timely complies with its repurchase obligation under the Transfer and
Contribution Agreement in respect of such EEF Purchase Event and the Borrower
properly effects the related sale to EEF, this resale and repurchase shall
constitute the sole remedy available to the Agent and Lender in connection with
the related breach.
 
-53-

--------------------------------------------------------------------------------


ARTICLE V.
 
GENERAL COVENANTS OF THE BORROWER
 
SECTION 5.01 General Covenants. (a)  The Borrower will observe all entity
procedures required by its certificate of formation, limited liability company
agreement and the laws of its jurisdiction of formation. The Borrower will
maintain its limited liability company existence in good standing under the laws
of its jurisdiction of formation and will promptly obtain and thereafter
maintain qualifications to do business as a foreign limited liability company in
any other state in which it does business and in which it is required to so
qualify under applicable law.
 
(b) The Borrower will at all times ensure that (i) its members act independently
and in its interests and in the interests of its creditors, (ii) it shall at all
times maintain at least one independent manager who (A) is not currently and has
not been during the five years preceding the Closing Date an officer, director
or employee of the Borrower or an Affiliate thereof (other than acting as
independent manager or in a similar capacity) and (B) is not a member of the
Borrower or an Affiliate thereof (other than a special member of the Borrower or
a limited purpose corporation, business trust, partnership or other entity
organized for the purpose of acquiring, financing or otherwise investing,
directly or indirectly, in assets or receivables originated, owned or serviced
by EEF or an Affiliate thereof), (iii) its assets are not commingled with those
of EEF or any other Affiliate of the Borrower, (iv) its members duly authorize
all of its limited liability company actions, (v) it maintains separate and
accurate records and books of account and such books and records are kept
separate from those of EEF and any other Affiliate of the Borrower and (vi) it
maintains minutes of the meetings and other proceedings of the members. Where
necessary, the Borrower will obtain proper authorization from its members for
limited liability company action.
 
(c) The Borrower will pay its operating expenses and liabilities from its own
assets; provided, however, that the Borrower’s organizational expenses and the
expenses incurred in connection with the negotiation and execution of this
Agreement and the other Transaction Documents may be paid by EEF.
 
(d) The Borrower will not have any of its indebtedness guaranteed by EEF or any
Affiliate of EEF. Furthermore, the Borrower will not hold itself out, or permit
itself to be held out, as having agreed to pay or as being liable for the debts
of EEF, and the Borrower will not engage in business transactions with EEF,
except on an arm’s-length basis. The Borrower will not hold EEF out to third
parties as other than an entity with assets and liabilities distinct from the
Borrower. The Borrower will cause any of its financial statements consolidated
with those of EEF to state that the Borrower is a separate corporate entity with
its own separate creditors who, in any liquidation of the Borrower, will be
entitled to be satisfied out of the Borrower’s assets prior to any value in the
Borrower becoming available to the Borrower’s equity holders. The Borrower will
not act in any other matter that could foreseeably mislead others with respect
to the Borrower’s separate identity.
 
-54-

--------------------------------------------------------------------------------


(e) The Borrower shall take all other actions necessary to maintain the accuracy
of the factual assumptions set forth in the legal opinion of Baker & McKenzie,
as special counsel to EEF and the Borrower, issued in connection with the
Transfer and Contribution Agreement and relating to the issues of substantive
consolidation and true conveyance of the Pledged Receivables.
 
(f) Except as otherwise provided herein or in any other Transaction Document,
the Borrower shall not sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim upon or
with respect to, any Pledged Receivable, any Collections related thereto or any
other Pledged Assets related thereto, or upon or with respect to any account to
which any Collections of any Receivable are sent, or assign any right to receive
income in respect thereof. Except as otherwise provided herein or in any other
Transaction Document, the Borrower shall not create or suffer to exist any
Adverse Claim upon or with respect to any of the Borrower’s assets.
 
(g) The Borrower will not merge or consolidate with, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions), all or substantially all of its assets (whether now owned or
hereafter acquired) other than, with respect to asset dispositions in connection
with a Take-Out Securitization or other sale permitted under Section 2.20, or
acquire all or substantially all of the assets or capital stock or other
ownership interest of any Person.
 
(h) The Borrower will not account for or treat (whether in financial statements
or otherwise) the transactions contemplated by the Transfer and Contribution
Agreement in any manner other than a capital contribution and absolute
assignment of Receivables and Other Conveyed Property by EEF to the Borrower
constituting a “true conveyance” for bankruptcy purposes, it being understood
that the Loans to the Borrower under this Agreement will be treated as debt on
the consolidated financial statements of EEF.
 
(i) The Borrower will not amend, modify, waive or terminate any terms or
conditions of the Transfer and Contribution Agreement without the written
consent of the Agent, and shall perform its obligations thereunder.
 
(j) The Borrower will not amend, modify or otherwise make any change to its
certificate of formation without the consent of the Agent.
 
(k) The Borrower will not make or allow to be made any amendment to the Credit
and Collection Policy, other than an inconsequential amendment, without the
prior written consent of the Agent.
 
(l) If the Borrower receives any Collections, the Borrower, as applicable, will
remit such Collections to the Collection Account within one (1) Business Day of
the Borrower’s receipt thereof.
 
-55-

--------------------------------------------------------------------------------


(m) As of the date of any Receivable becoming Pledged hereunder, the Borrower
shall have required the Obligor of such Receivable to remit all Collections owed
by such Obligor to the Lockbox or by wire transfer to the Lockbox Account. The
Borrower shall (i) cause all checks/items constituting Collections in the
Lockbox, once becoming collected funds, to be credited to the Lockbox Account
within one Business Day of such checks/items being collected, and (ii) cause the
Lockbox Bank to remit all Collections on deposit in the Lockbox Account to the
Collection Account no less frequently than every second Business Day.
 
(n) The Borrower shall deliver or cause to be delivered to the Custodian at
least three (3) Business Days prior to each Borrowing Date each item listed in
the definition of Specified Document File with respect to the Receivables being
Pledged hereunder on such Borrowing Date.
 
(o) The Borrower shall deliver to the Agent on each Purchase Date a copy of the
Assignment delivered to it on such Purchase Date.
 
(p) The Borrower shall promptly notify the Agent of the occurrence of any
Servicer Default, Event of Default or Early Amortization Event.
 
(q) The Borrower shall, at its expense, cooperate and take all actions
reasonably requested by the Agent in connection with obtaining a shadow rating
with respect to the financing facility provided for hereunder, including,
without limitation providing to each of the Rating Agencies all information
requested by such Rating Agencies.
 
ARTICLE VI.
 
MAINTENANCE OF SERVICING
 
SECTION 6.01 Maintenance of Servicing.
 
(a) The Borrower covenants to cause the servicing of the Receivables to be
maintained in accordance with the Servicing Guidelines.
 
(b) The Borrower (i) shall provide a copy of each Servicing Agreement to the
Agent (as well as, if requested by the Agent, a copy of each Collection
Servicing Agreement); and (ii) has, pursuant to this Agreement, granted to the
Agent a security interest in all right, title and interest of the Borrower with
respect to the Receivables in, to and under, and the benefits of, each Servicing
Agreement and Collection Servicing Agreement.
 
(c) The Borrower shall cause to be diligently taken all reasonable steps,
actions and proceedings necessary for the enforcement of all terms, covenants
and conditions of all Receivables and agreements in connection therewith,
including the prompt payment of all principal and interest payments and all
other amounts due thereunder. The Borrower shall not consent, or agree to or
permit any amendment or modification of any Receivable or agreement in
connection therewith which will in any manner materially adversely affect the
rights or security of the Agent under the Transaction Documents. Nothing in this
Agreement shall be construed to (a) prevent the Borrower from permitting an
Obligor to settle a default or cure a delinquency on any Receivable, (b) prevent
the Borrower from entering into a forbearance agreement consistent with industry
practice, (c) prevent the Borrower from waiving the initial late payment charge
for any Obligor, or (d) applying any credit to the balance of a Receivable if an
amount equal to the credit is deposited into the Collection Account by or at the
direction of the Borrower as a payment of such Receivable.
 
-56-

--------------------------------------------------------------------------------


(d) The Borrower will cause all Collections obtained or received by any Servicer
or Collection Servicer to (i) not be commingled with general operating funds of
the applicable Servicer or Collection Servicer, and (ii) be promptly deposited
into either the Lockbox Account or the Collection Account in accordance with the
applicable Servicing Agreement or Collection Servicing Agreement, and in any
case in accordance with any specific delivery requirements contained therein, if
applicable.
 
SECTION 6.02 Enforcement of the Servicing Agreements. Regardless of whether the
Borrower is otherwise in default under this Agreement, the Borrower shall comply
with the following:
 
(a) It will diligently enforce and take all reasonable steps, actions and
proceedings necessary for the enforcement of all terms, covenants and conditions
of the applicable Servicing Agreement or Collection Servicing Agreement,
including the prompt payment of all amounts due the Borrower thereunder,
including without limitation all principal and interest payments, and cause the
Servicer to specify whether payments received by it represent principal or
interest;
 
(b) not permit the release of the obligations of any Servicer relating to
Receivables under any Servicing Agreement except in conjunction with amendments
or modifications permitted by (g) below;
 
(c) at all times, to the extent permitted by law, cause to be defended,
enforced, preserved and protected the rights and privileges of the Agent under
or with respect to each Servicing Agreement;
 
(d) at its own expense, the Borrower shall duly and punctually perform and
observe each of its obligations to each Servicer or Collection Servicer and
under each Servicing Agreement or Collection Servicing Agreement, as the case
may be, in accordance with the terms thereof;
 
(e) the Borrower agrees to give the Agent prompt written notice of each Servicer
Default;
 
(f) the Borrower shall not waive any Servicer Default under any Servicing
Agreement, without the written consent of the Agent;
 
(g) the Borrower shall not consent or agree to or permit any amendment or
modification of any Servicing Agreement or Collection Servicing Agreement which
will in any manner adversely affect the rights or security of the Agent without
the Agent’s consent; and
 
-57-

--------------------------------------------------------------------------------


(h) the Borrower shall not allow a Servicer or Collection Servicer to assign or
delegate any of its duties under any Servicing Agreement or Collection Servicing
Agreement unless it is explicitly permitted in the related Servicing Agreement
or Collection Servicing Agreement (with liability retained by the applicable
assigning Servicer or Collection Servicer) or such assignment or delegation has
been consented to by the Agent in writing.
 
SECTION 6.03 Reserved.
 
SECTION 6.04 Reserved.
 
SECTION 6.05 Reserved.
 
SECTION 6.06 Reserved.
 
SECTION 6.07 Reserved.
 
SECTION 6.08 Reserved.
 
SECTION 6.09 No General Rights of Withdrawal. Until the Collection Date, the
Borrower shall have no general rights of direction or withdrawal, with respect
to amounts held in the Collection Account, the Reserve Account or the Lockbox
Account, except with respect to funds not related to any Pledged Assets, and
except in respect of transfers or withdrawals specifically authorized for the
Borrower under a Loan Document.
 
SECTION 6.10 Permitted Investments. The Borrower shall, pursuant to written
instruction, direct the Account Bank (and if the Borrower fails to do so, the
Agent may, pursuant to written instruction, direct the Account Bank) to invest,
or cause the investment of, funds on deposit in the Collection Account or in the
Reserve Account in Permitted Investments, from the Closing Date until the
Collection Date. Absent any such written instruction, the Account Bank may
invest, or cause the investment of, such funds in Permitted Investments
described in clause (v) of the definition thereof. A Permitted Investment
acquired with funds deposited in the Collection Account shall mature not later
than the Business Day immediately preceding any Remittance Date, and shall not
be sold or disposed of prior to its maturity. All such Permitted Investments
shall be registered in the name of the Securities Intermediary (as defined in
the Securities Account Agreement) or its nominee for the benefit of the Lender,
and otherwise comply with assumptions of the legal opinion of Baker & McKenzie
dated concurrently with this Agreement or the initial Borrowing Date, delivered
in connection with this Agreement. All income and gain realized from any such
investment, as well as any interest earned on deposits in the Collection Account
or the Reserve Account, shall be distributed in accordance with the provisions
of Article II hereof. The Borrower shall deposit in the Collection Account or
the Reserve Account, as the case may be (with respect to investments made
hereunder of funds held therein), an amount equal to the amount of any actual
loss incurred, in respect of any such investment, immediately upon realization
of such loss. None of the Account Bank or the Agent shall be liable for the
amount of any loss incurred, in respect of any investment, or lack of
investment, of funds held in any Account.
 
SECTION 6.11 Reserved.
 
-58-

--------------------------------------------------------------------------------


SECTION 6.12 Reports to the Agent; Account Statements; Servicing Information.
(a)  The Borrower will deliver to the Agent, (i) on the Early Amortization
Commencement Date, a report identifying the Pledged Receivables (and any
information with respect thereto requested by the Agent) on the day immediately
preceding the Early Amortization Commencement Date, and (ii) upon the Agent’s
reasonable request and upon reasonable notice, on any other Business Day, a
report identifying the Pledged Receivables (and any information with respect
thereto, reasonably requested by the Agent) as of such day.
 
(b) At least four (4) Business Days prior to each Remittance Date, the Borrower
shall prepare and deliver, or have delivered to the Agent for the Lender, (i) a
Monthly Remittance Report and any other information reasonably requested by the
Agent, relating to all Pledged Receivables (including, if requested, a Computer
Tape or Listing), all information in the Monthly Remittance Report and all other
such information to be accurate as of the last day of the immediately preceding
Remittance Period, and (ii) in an electronic format mutually acceptable to the
Borrower and the Agent, all information reasonably requested by the Agent
relating to all Pledged Receivables. If any Monthly Remittance Report indicates
the existence of a Borrowing Base Deficiency, the Borrower shall, on the date of
delivery of such Monthly Remittance Report, prepay to the Agent, for the account
of the Lender, a portion of the Loans as is necessary to cure such Borrowing
Base Deficiency (or otherwise cure such Borrowing Base Deficiency).
 
(c) By no later than 1:00 P.M. (New York City time) on the second Business Day
immediately preceding a Borrowing, the Borrower shall also prepare and deliver
to the Agent for the Lender a Borrowing Base Certificate containing information
accurate as of the date of delivery of such Borrowing Base Certificate (it being
understood that any Borrowing secured by Prime Receivables after the Amendment
Closing Date, shall require the delivery of a Borrowing Base Certificate in a
revised form reasonably acceptable to the Agent that reflects any necessary
revisions from the form attached to the Existing RLSA, associated with the
inclusion of such Prime Receivables). If any Borrowing Base Certificate
indicates the existence of a Borrowing Base Deficiency, the Borrower shall on
the date of delivery of such Borrowing Base Certificate prepay to the Agent, for
the account of the Lender, a portion of the Loans as is necessary to cure such
Borrowing Base Deficiency (or otherwise cure such Borrowing Base Deficiency).
 
(d) On the Business Day immediately preceding the last day of each Fixed Period,
the Borrower shall prepare and deliver, or have delivered to the Agent for the
Lender, a Commercial Paper Remittance Report containing information accurate as
of the date of delivery of such Commercial Paper Remittance Report.
 
(e) At least four (4) Business Days prior to each Remittance Date (each such
day, a “Backup Servicer Delivery Date”), the Borrower shall prepare and deliver,
or have delivered, to the Backup Servicer (i) a Monthly Remittance Report in
respect of the immediately-preceding Remittance Period and (ii) a computer tape
or a diskette or any other electronic transmission in a format acceptable to the
Backup Servicer containing the information with respect to the Pledged
Receivables during such Remittance Period which was necessary for preparation of
such Monthly Remittance Report.
 
-59-

--------------------------------------------------------------------------------


(f) The Borrower shall deliver to the Agent all reports it receives pursuant to
the Transfer and Contribution Agreement within one Business Day of the receipt
thereof.
 
(g) If and to the extent requested by the Agent, the Borrower shall promptly
deliver to the Agent a copy of any written report, statement, notice or other
written information delivered to the Borrower by the Servicer or Collection
Servicer, as applicable, pursuant to the applicable Servicing Agreement or
Collection Servicing Agreement.
 
SECTION 6.13 Statements as to Compliance; Financial Statements. (a)  The
Borrower shall deliver to the Agent, the Backup Servicer, and the Lender on or
before January 15 of each year, beginning with January 15, 2008, an Officers’
Certificate stating, as to each signatory thereof, that (x) a review of the
activities of the Borrower during the preceding calendar year and of its
performance under this Agreement has been made under such officer’s supervision,
and (y) to the best of such officers’ knowledge, based on such review, the
Borrower has fulfilled all of its obligations under this Agreement throughout
such calendar year (or portion thereof, as the case may be) or, if there has
been a default in the fulfillment of any such obligation, specifying each such
default known to such officers and the nature and status thereof and the action
being taken to cure such default.
 
(b) As soon as available and no later than thirty (30) days after the end of
each calendar quarter in each fiscal year of the Borrower, the Borrower shall
deliver to the Lender, the Backup Servicer and the Agent two copies of:
 
(i) a balance sheet of the Borrower as of the end of such calendar quarter,
setting forth in comparative form the corresponding figures for the most recent
year-end for which a comparable balance sheet has been prepared, which balance
sheet shall be prepared and presented in accordance with, and provide all
necessary disclosure required by, GAAP and shall be accompanied by a certificate
signed by the financial vice president, treasurer, chief financial officer or
controller of the Borrower that such balance sheet presents fairly the financial
condition of Borrower and has been prepared in accordance with GAAP consistently
applied; and
 
(ii) statements of income, stockholders’ equity and cash flow of the Borrower
for such calendar quarter, setting forth in comparative form the corresponding
figures for the comparable period one year prior thereto (subject to normal
year-end adjustments), which such statements shall be prepared and presented in
accordance with, and provide all necessary disclosure required by, GAAP and
shall be accompanied by a certificate signed by the financial vice president,
treasurer, chief financial officer or controller of the Borrower stating that
such financial statements present fairly the financial condition and results of
operations of the Borrower and have been prepared in accordance with GAAP
consistently applied.
 
(c) As soon as available and no later than ninety (90) days after the end of
each fiscal year of the Borrower, the Borrower shall deliver to the Backup
Servicer, the Lender and the Agent two copies of:
 
-60-

--------------------------------------------------------------------------------


(i) a balance sheet of the Borrower as of the end of the fiscal year, setting
forth in comparative form the figures for the previous fiscal year and
accompanied by an opinion of a firm of independent certified public accountants
of nationally recognized standing acceptable to the Agent stating that such
balance sheet presents fairly the financial condition of the Borrower and has
been prepared in accordance with GAAP consistently applied (except for changes
in application in which such accountants concur); and
 
(ii) statements of income, stockholders’ equity and cash flow of the Borrower
for such fiscal year, setting forth in comparative form the figures for the
previous fiscal year and accompanied by an opinion of a firm of independent
certified public accountants of nationally recognized standing acceptable to the
Agent stating that such financial statements present fairly the financial
condition of the Borrower and have been prepared in accordance with GAAP
consistently applied (except for changes in application in which such
accountants concur).
 
(d) Except as otherwise set forth herein, the Backup Servicer shall have no duty
to review any of the information set forth in the financial statements referred
to above.
 
SECTION 6.14 Access to Certain Documentation. The Lender or the Agent (and their
respective agents or professional advisors) shall at the expense of the Borrower
(with such expenses not to exceed $30,000 in any single calendar year, so long
as an Early Amortization Event shall not have occurred and be continuing), have
the right under this Agreement, up to four (4) times during each calendar year
(or more frequently if an Early Amortization Event shall have occurred and be
continuing), upon reasonable prior notice to the Borrower, to examine and audit,
during business hours or at such other times as might be reasonable under
applicable circumstances, any and all of the books, records or other information
of the Borrower, or held by the Servicer on the Borrower’s behalf (to the extent
such right of access for the Agent is so provided in the applicable Servicing
Agreement, including the Backup Servicing Agreement or other successor Servicing
Agreement, if ever applicable), concerning this Agreement. The Lender and the
Agent (and their respective agents and professional advisors) shall treat as
confidential any information obtained during the aforementioned examinations
which is not already publicly known or available; provided, however, that the
Lender or the Agent may disclose such information if required to do so by law or
by any regulatory authority. The Backup Servicer agrees that, in connection with
its appointment as a successor Servicer under a Backup Servicing Agreement, such
access to the Agent shall be provided two (2) times per calendar year upon five
(5) Business Days’ prior written notice.
 
SECTION 6.15 Servicer Default; Replacement of Servicer, Backup Servicer Duties.
 
-61-

--------------------------------------------------------------------------------


(a) If a Servicer Default shall occur and be continuing, and shall have
continued unremedied beyond any applicable grace or cure period in the Servicing
Agreement, or the Servicer shall have resigned from and in connection therewith
ceased to perform its obligations under the applicable Servicing Agreement (the
first date that any such state of affairs exists, being the “Replacement Trigger
Date”), then the Borrower shall if directed by the Agent (and if the Borrower
fails to comply with such direction, the Agent may take such action on its own,
to the extent consistent with the Servicing Agreement), (i) procure a
replacement Servicer acceptable to the Agent, pursuant to a related Servicing
Agreement acceptable to the Agent, and (ii) in connection therewith, exercise
its rights of termination of the Servicing Agreement with the defaulting
Servicer and effect a transfer of substantially equivalent servicing functions
to such replacement Servicer (the accomplishment of the actions described in
clauses (i) and (ii) above being a “Replacement”). The Agent agrees that the
Backup Servicer, if proposed by the Borrower for such purpose, is an acceptable
replacement Servicer for purposes of a Replacement. In the event that such
Replacement has not been accomplished within forty five (45) days of the
Replacement Trigger Date (or such longer period as may be mutually agreed
between the Borrower and the Agent at the time), then the Agent may, by written
notice to the Servicer, the Borrower and the Backup Servicer, terminate all of
the rights and obligations of the defaulting Servicer under the related
Servicing Agreement (if such action has not previously been taken) and procure
and appoint, with or without the Borrower’s consent, the Backup Servicer to
replace such defaulting Servicer and to perform such Receivable and Contract
servicing functions as the Agent and the Backup Servicer may mutually agree in
writing (and the Backup Servicer hereby agrees, in consideration of the Standby
Backup Servicer’s Fees paid to it under this Agreement, its receipt of
Transition Costs upon entering in the related Backup Servicing Agreement
described below, and its prospective receipt of the Active Backup Servicer’s
Fees, to accept such appointment). Notwithstanding the foregoing, the Backup
Servicer will not be obligated to perform any servicing functions or accept such
appointment until (A) a written agreement has been entered into by the Backup
Servicer with the Agent (and the Borrower, if the Borrower is consenting to the
Backup Servicer as replacement Servicer) in connection with such appointment
(any, a “Backup Servicing Agreement”), and (B) the Backup Servicer shall have
been paid (or shall have agreed to an arrangement satisfactory in its sole
discretion for the payment of), related Transition Costs owing to it. The Backup
Servicer agrees to negotiate reasonably and in good faith to enter into a Backup
Servicing Agreement necessary to accomplish the foregoing purposes, agrees to
use its reasonable efforts to so negotiate and enter into such an agreement
within ten (10) Business Days of the initial written notification to it that the
Agent (and the Borrower, if applicable) desires the Backup Servicer to become a
successor Servicer hereunder, and further agrees that such Backup Servicing
Agreement is to provide for servicing undertakings to be performed to a standard
no less stringent that the Backup Servicing Agreement Servicing Standard;
provided, however, nothing stated herein obligates the Backup Servicer to enter
into a Backup Servicing Agreement if the Backup Servicer cannot reach agreement
on the terms and conditions of such agreement despite such reasonable efforts.
Such Backup Servicing Agreement shall thereupon be considered, for purposes of
this Agreement, a “Servicing Agreement” in connection with the Backup Servicer’s
appointment, notwithstanding whether the Borrower consents to such agreement or
appointment or becomes a signatory thereto. Upon its appointment, the Backup
Servicer is hereby authorized and empowered to execute and deliver, on behalf of
the Borrower, as attorney-in-fact or otherwise, any and all documents and other
instruments, and to do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination or to service
the Receivables under this Agreement and the Backup Servicing Agreement, as
applicable. The Borrower agrees to cooperate with the Agent and the Backup
Servicer in effecting the termination of the defaulting Servicer’s
responsibilities and rights under the Servicing Agreement, including, without
limitation, providing or causing the Servicer to provide the Backup Servicer
with all records, in electronic or other form, reasonably requested by it to
enable the Backup Servicer to assume the servicing functions hereunder and the
transfer to the Backup Servicer for administration by it of all cash amounts
which at the time should be or should have been deposited by the Servicer in the
Lockbox Account or the Collection Account or thereafter be received by the
Servicer with respect to the Pledged Receivables. Neither the Agent nor the
Backup Servicer shall be deemed to have breached any obligation hereunder as a
result of a failure to make or delay in making any distribution as and when
required hereunder caused by the failure of the Servicer being replaced to remit
any amounts received by it or to deliver any documents held by it with respect
to the Pledged Assets.
 
-62-

--------------------------------------------------------------------------------


(b) The Active Backup Servicer’s Fees (and Transition Costs, if not otherwise
previously paid as described in Section 6.15(a)), shall be paid out of
Collections as set forth in Section 2.05(c) on and after the date, if any, that
the Backup Servicer assumes the responsibilities of the Servicer pursuant to
this Section. The Standby Backup Servicer’s Fees and Transition Costs shall be
paid out of Collections as set forth in Section 2.05(c) prior to the date, if
any, that the Backup Servicer assumes the responsibilities of the Servicer
pursuant to this Section.
 
(c) On and after the time the Servicer receives a notice of termination in
connection with the appointment of the Backup Servicer as referred to in
Section 6.15(a), and subject to any preconditions set forth in Section 6.15(a)
to the Backup Servicer’s assuming such role, the Backup Servicer shall be (and
the Backup Servicer hereby agrees to be), in accordance with and subject to the
Backup Servicing Agreement, the successor in all respects to the Servicer in its
capacity as Servicer for the Pledged Receivables and the transactions set forth
or provided for herein and shall have all the rights and powers and be subject
thereafter to all the responsibilities, duties and liabilities relating thereto
placed upon it pursuant to the Backup Servicing Agreement entered into in
connection with its appointment; provided, however, that any failure to perform
such duties or responsibilities caused by the failure of the Servicer being
replaced to provide information required by this Section 6.15 shall not be
considered a default by the Backup Servicer hereunder; provided, further,
however, that the Backup Servicer, as successor Servicer, shall have (i) no
liability with respect to any obligation which was required to be performed by
the terminated Servicer prior to the date that the Backup Servicer becomes the
successor to the Servicer or any claim of a third party based on any alleged
action or inaction of the terminated Servicer, (ii) no obligation to perform any
repurchase or advancing obligations, if any, of the Servicer, (iii) no
obligation to pay any taxes required to be paid by the Servicer (provided that
the Backup Servicer shall pay any income taxes for which it is liable), (iv) no
obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, and (v) no liability or obligation with
respect to any Servicer indemnification obligations of any prior Servicer. The
indemnification obligations of the Backup Servicer, upon becoming a successor
Servicer, shall be expressly limited to those arising on account of its gross
negligence or willful misconduct, or its failure to perform its undertakings in
accordance with the Backup Servicing Agreement Servicing Standard. In addition,
the Backup Servicer shall have no liability relating to any representations and
warranties of any prior Servicer.
 
The Backup Servicer as successor Servicer shall not be responsible for the
value, validity, effectiveness, genuineness, enforceability, perfection or
sufficiency of this Agreement or any of the Receivables except that the Backup
Servicer as successor Servicer, at the request and expense of the Agent, shall
file any continuation statements as may be required to maintain the perfection
of the security interest granted herein.


-63-

--------------------------------------------------------------------------------


The Backup Servicer as successor Servicer is authorized to accept and rely on
all accounting records (including computer records) and work product of the
prior Servicer hereunder relating to the Receivables without any audit or other
examination. Notwithstanding anything contained in this Agreement to the
contrary, the Backup Servicer, as successor Servicer, is not responsible for the
accounting, records (including computer records) and work of the prior Servicer
relating to the Receivables (collectively, the “Predecessor Servicer Work
Product”). If any error, inaccuracy, omission or incorrect or non-standard
practice or procedure (collectively “Errors”) exist in any Predecessor Servicer
Work Product and such Errors make it materially more difficult to service or
should cause or materially contribute to the Backup Servicer as successor
Servicer making or continuing any Errors (collectively, “Continued Errors”), the
Backup Servicer as successor Servicer shall have no liability for such Continued
Errors; provided, however, that that Backup Servicer as successor Servicer
agrees to use its best efforts to prevent Continued Errors. In the event that
the Backup Servicer as successor Servicer becomes aware of Errors or Continued
Errors, it shall, with the prior consent of Agent, use its best efforts to
reconstruct and reconcile such data as is commercially reasonable to correct
such Errors and Continued Errors and to prevent future Continued Errors. The
Backup Servicer as successor Servicer shall be entitled to recover its costs
thereby expended.
 
The Borrower agrees, to the extent of its rights to do so under the related
Servicing Agreement, to cause the Servicer being replaced by the Backup Servicer
(or other successor Servicer that may be appointed hereunder) to cooperate and
use its best efforts in providing (at the Borrower’s expense, or at the expense
of the Servicer being replaced if so provide for in the related Servicing
Agreement) the Backup Servicer as successor Servicer with reasonable access
(including at the premises of the Servicer being replaced) to such Servicer’s
employees, and any and all of the books, records (in electronic or other form)
or other information reasonably requested by the Backup Servicer to enable the
Backup Servicer as successor Servicer to assume the servicing functions
hereunder and to maintain a list of key servicing personnel and contact
information.
 
If the Backup Servicer is prevented from fulfilling its obligations hereunder as
a result of government actions, regulations, fires, strikes, accidents, acts of
god or other causes beyond the control of either party, the Backup Servicer’s
obligations shall be suspended for a reasonable time during which such
conditions exist.
 
Notwithstanding the above, the Agent may, if the Backup Servicer shall be
unwilling to so act or shall fail to agree to a Backup Servicing Agreement
acceptable to the Agent, or shall, if the Backup Servicer is unable to so act,
or if the Lender so requests in writing to the Agent in such circumstance,
appoint itself, or appoint any established servicing institution having a net
worth of not less than $50,000,000, as the successor to the Servicer in the
provision on behalf of the Borrower of such services as are necessary for the
Borrower to comply with its Servicing Undertaking (and notwithstanding whether
the Borrower consents or agrees to such appointment). In connection with such
appointment and assumption, the Agent may make such arrangements for the
compensation of such successor out of payments on Pledged Receivables as it and
such successor shall agree; provided, however, that, except as provided herein,
no such compensation shall be in excess of that permitted the Servicer
hereunder, unless (i) agreed to by the Lender and (ii) such compensation shall
be on commercially competitive terms and rates. The Borrower, the Agent and such
successor shall take such action, consistent with this Agreement, as shall be
necessary to effectuate any such succession.
 
-64-

--------------------------------------------------------------------------------


(d) Prior to each Remittance Date, provided that the Backup Servicer shall have
received the information specified in Section 6.12(e) within the time specified
therein, the Backup Servicer shall compare the information on the computer tape
or diskette (or other means of electronic transmission acceptable to the Backup
Servicer) most recently delivered to the Backup Servicer by the Borrower
pursuant to Section 6.12(e) to the Monthly Remittance Report most recently
delivered to the Backup Servicer by the Borrower pursuant to Section 6.12(e) and
shall:
 
(i) confirm that such Monthly Remittance Report is complete on its face;
 
(ii) confirm the Remittance Date distributions to be made on the next Remittance
Date pursuant to Section 2.05(c) hereof to the extent the Backup Servicer is
able to do so given the information provided to it by the Borrower (it being
hereby agreed that the Backup Servicer shall promptly notify the Borrower and
the Agent if such information is insufficient and that the Borrower shall
promptly provide to the Backup Servicer any additional information required by
the Backup Servicer);
 
(iii) confirm the following information on such Monthly Remittance Report:
(i) Eligible Receivables Balance, (ii) the Weighted Average First Delinquency
Rate, (iii) the Weighted Average Second Delinquency Rate, (iv) the Weighted
Average Annualized Default Rate, and (v) the Overconcentration Amount; and
 
(iv) confirm such other information as the Backup Servicer and the Agent may
agree.
 
In the event of any discrepancy between the information set forth in
subparagraphs (ii) or (iii) above as calculated by the Borrower and that
determined or calculated by the Backup Servicer, the Backup Servicer shall
promptly report such discrepancy to the Borrower and the Agent. In the event of
a discrepancy as described in the preceding sentence, the Borrower and the
Backup Servicer shall attempt to reconcile such discrepancy prior to the related
Remittance Date, but in the absence of a reconciliation, distributions on the
related Remittance Date shall be made consistent with the information calculated
by the Borrower, the Borrower and the Backup Servicer shall attempt to reconcile
such discrepancy prior to the next Remittance Date, and the Borrower shall
promptly report to the Agent regarding the progress, if any, which shall have
been made in reconciling such discrepancy. If the Backup Servicer and the
Borrower are unable to reconcile such discrepancy with respect to such Monthly
Remittance Report by the next Remittance Date that falls in April, July, October
or January, the Borrower shall cause independent accountants acceptable to the
Agent, at the Borrower’s expense, to examine such Monthly Remittance Report and
attempt to reconcile such discrepancy at the earliest possible date (and the
Borrower shall promptly provide the Agent with a report regarding such event).
The effect, if any, of such reconciliation shall be reflected in the Monthly
Remittance Report for the next succeeding Remittance Date.
 
-65-

--------------------------------------------------------------------------------


Other than as specifically set forth in this Agreement, the Backup Servicer
shall have no obligation to supervise, verify, monitor or administer the
performance of the Borrower and shall have no liability for any action taken or
omitted by the Borrower.
 
The Backup Servicer may allow a subservicer to perform any and all of its duties
and responsibilities hereunder, including but not limited to its duties as
successor Servicer hereunder, should the Backup Servicer become the successor
Servicer pursuant to the terms of this Agreement; provided, however, that the
Backup Servicer shall remain liable for the performance of all of its duties and
obligations hereunder to the same extent as if no such subservicing had
occurred.
 
The Backup Servicer shall not be liable for any errors contained in any computer
tape, certificate or other data or document delivered to the Backup Servicer
hereunder or on which the Backup Servicer must rely in order to perform its
obligations hereunder. In no event shall the Backup Servicer, either in its
capacity as Backup Servicer or as successor Servicer, be liable for special,
indirect, consequential or incidental damages. Furthermore, the Backup Servicer
undertakes to perform only such duties and obligations as are specifically set
forth in this Agreement, it being understood by all parties hereto that there
are no implied duties or obligations of the Backup Servicer hereunder (but the
foregoing sentence shall not be read in limitation of any undertakings and
obligations expressly agreed to by the Backup Servicer in a Backup Servicing
Agreement).
 
SECTION 6.16 Additional Remedies of Agent Upon Event of Default. During the
continuance of any Event of Default, the Agent, in addition to the rights
specified in Section 7.01, shall have the right, in its own name and as agent
for the Lender, to take all actions now or hereafter existing at law, in equity
or by statute to enforce its rights and remedies and to protect the interests,
and enforce the rights and remedies, of the Lender (including the institution
and prosecution of all judicial, administrative and other proceedings and the
filings of proofs of claim and debt in connection therewith). Except as
otherwise expressly provided in this Agreement, no remedy provided for by this
Agreement shall be exclusive of any other remedy, each and every remedy shall be
cumulative and in addition to any other remedy, and no delay or omission to
exercise any right or remedy shall impair any such right or remedy or shall be
deemed to be a waiver of any Event of Default.
 
SECTION 6.17 Waiver of Defaults. Upon consent of the Lender, the Agent may waive
any default by the Borrower in the performance of its obligations hereunder and
its consequences. Upon any such waiver of a past default, such default shall
cease to exist, and any Event of Default arising therefrom shall be deemed
remedied for every purpose of this Agreement. No such waiver shall be effective
unless it shall be in writing and signed by the Agent on the Lender’s behalf and
no such waiver shall extend to any subsequent or other default or impair any
right consequent thereon except to the extent expressly so waived.
 
SECTION 6.18 Reserved.
 
-66-

--------------------------------------------------------------------------------


SECTION 6.19 Reserved.
 
SECTION 6.20 UCC Matters; Protection and Perfection of Pledged Assets
 
. The Borrower will not make any change to its corporate name or use any
tradenames, fictitious names, assumed names, “doing business as” names or other
names (other than those listed on Schedule II hereto, as such schedule may be
revised from time to time to reflect name changes and name usage permitted under
the terms of this Section 6.20 after compliance with all terms and conditions of
this Section 6.20 related thereto) unless, prior to the effective date of any
such name change or use, the Borrower notifies the Agent of such change in
writing and the Agent is hereby authorized to file such financing statements as
the Agent may determine to reflect such name change or use, together with such
other documents and instruments as the Agent may determine in connection
therewith. The Borrower will not change its jurisdiction of formation, the
location of its chief executive office or the location of its records regarding
the Pledged Receivables unless, at least 30 days prior to the effective date of
any such change, the Borrower notifies the Agent of such change in writing and
the Agent is hereby authorized to file such financing statements as the Agent
may determine to reflect such change, and the Borrower agrees if requested by
the Agent to cause to be delivered to the Agent such Opinions of Counsel,
documents and instruments as the Agent may request in connection therewith. The
Borrower agrees that from time to time, at its expense, it will promptly execute
and deliver all further instruments and documents, and take all further action
that the Agent may reasonably request in order to perfect, protect or more fully
evidence the Lender’s interest in the Pledged Assets acquired hereunder, or to
enable the Lender or the Agent to exercise or enforce any of their respective
rights hereunder. Without limiting the generality of the foregoing, (i) the
Borrower hereby authorizes the Agent to execute and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate or as the Agent
may determine in order to perfect and protect its interests, and (ii) the
Borrower will, upon the request of the Agent, mark its master data processing
records evidencing such Pledged Receivables with a legend acceptable to the
Agent, evidencing that the Lender has acquired an interest therein as provided
in this Agreement. The Borrower hereby authorizes the Agent to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Pledged Receivables and the Other
Conveyed Property and the Related Security related thereto and the proceeds of
the foregoing now existing or hereafter arising, without the signature of the
Borrower where permitted by law. A carbon, photographic or other reproduction of
this Agreement or any financing statement covering the Pledged Receivables, or
any part thereof, shall be sufficient as a financing statement. The Borrower
shall, upon the request of the Agent at any time after the occurrence of an
Event of Default and at the Borrower’s expense, notify the Obligors obligated to
pay any Pledged Receivables, or any of them, of the security interest of the
Lender in the Pledged Assets. If the Borrower fails to perform any of its
agreements or obligations under this Section 6.20, the Agent may (but shall not
be required to) itself perform, or cause performance of, such agreement or
obligation, and the expenses of the Agent incurred in connection therewith shall
be payable by the Borrower upon the Agent’s demand therefor. For purposes of
enabling the Agent to exercise its rights described in the preceding sentence
and elsewhere in this Article VI, the Borrower and the Lender hereby authorize
each of the Agent and its successors and assigns to take any and all steps in
the Borrower’s name and on behalf of the Borrower and the Lender necessary or
desirable, in the determination of the Agent, to collect all amounts due under
any and all Pledged Receivables, including, without limitation, endorsing the
Borrower’s name on checks and other instruments representing Collections and
enforcing such Pledged Receivables and the related Contracts.
 
-67-

--------------------------------------------------------------------------------


SECTION 6.21 Reserved.
 
SECTION 6.22 Procurement of Qualifying Interest Rate Hedges. The Borrower
agrees, if the Hedging Condition shall exist and if requested by the Agent, and
in any case in consultation with the Agent, to procure and maintain in effect,
for so long as such Hedging Condition shall continue to exist, Qualifying
Interest Rate Hedges in respect of the Pledged Receivables.
 
SECTION 6.23 Compliance with Applicable Law. The Borrower shall at all times
comply with all requirements of applicable federal, state and local laws, and
regulations thereunder (including, without limitation, usury laws, the Federal
Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Soldiers’ and Sailors’ Civil Relief
Act of 1940 and state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) in the conduct of its business.
 
SECTION 6.24 Stamping of Promissory Notes Evidencing Receivables. Any Pledged
Receivable for which the Borrower shall not have itself, or shall not have
caused the Custodian to, stamp or affix by allonge, sticker or other comparable
method to the promissory notes constituting part of the Contracts evidencing the
Pledged Receivables, which marking shall state to the effect that the promissory
note is subject to a security interest in favor of DZ Bank as Agent as the sole
lienholder, within 10 days of the first day of inclusion of such Pledged
Receivable in the calculation of the Eligible Receivables Balance, shall no
longer be deemed to be an Eligible Receivable and, therefore, shall no longer be
included in the calculation of the Eligible Receivables Balance until such
deficiency is cured (and provided that such Receivable is otherwise an Eligible
Receivable at such time of cure).
 
ARTICLE VII.
 
EVENTS OF DEFAULT
 
SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:
 
(a) the occurrence of any Bankruptcy Event with respect to the Borrower or EEF;
or
 
(b) any representation or warranty made or deemed to be made by the Borrower or
EEF (or any of their respective officers) under or in connection with this
Agreement, any remittance report or other information or report delivered
pursuant hereto or any other Transaction Document to which it is a party shall
prove to have been false or incorrect in any material respect when made
(including, without limitation, any representation or warranty made or deemed to
be made by EEF (or any of its officers or agents) under or in connection with
the Transfer and Contribution Agreement), and such breach (other than those of a
nature remediable by repurchase as described in the first proviso below) if
susceptible of cure remains uncured for thirty (30) days; provided, however,
that if any breach described above is remedied by the repurchase of Receivables
pursuant to and in accordance with Article VI of the Transfer and Contribution
Agreement, such remedy when exercised shall cause such breach to not constitute
the basis for an Event of Default, and provided further, a breach of a
representation contained in Section 4.01(a) may be remedied by the repayment,
within three (3) Business Days of the discovery of such breach, of the principal
of and accrued interest on the Loan secured by the Receivable with respect to
which such breach occurred, which remedy if timely so exercised shall cause such
breach to not constitute the basis for an Event of Default; or
 
-68-

--------------------------------------------------------------------------------


(c) (i) the Borrower or EEF shall fail to perform or observe any term, covenant
or agreement hereunder (and such noncompliance is not otherwise described as an
Event of Default under a different clause within this Section 7.01) or under any
other Transaction Document to which it is a party in any material respect and
such failure remains unremedied for thirty (30) days or (ii) the Borrower of EFF
shall fail to make any payment or deposit to be made by it when due hereunder or
under any other Transaction Document to which it is a party; or
 
(d) the Borrower or EEF shall fail to pay any principal of or premium or
interest on any Debt in an amount in excess of $50,000, when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise); or any other default under any agreement or
instrument relating to any Debt of the Borrower or EEF or any other event, shall
occur if the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or any such Debt shall be declared
to be due and payable or required to be prepaid (other than by a regularly
scheduled required prepayment) prior to the stated maturity thereof; or
 
(e) [intentionally omitted]; or
 
(f) (i) the Lender shall at any time fail to have a valid, perfected, first
priority security interest in any of the Pledged Assets or (ii) any purchase by
the Borrower of a Receivable and the Collections and Other Conveyed Property
under the Transfer and Contribution Agreement shall, for any reason, cease to
create in favor of the Borrower a perfected ownership interest in such
Receivable and the Collections and the Other Conveyed Property with respect
thereto; provided, however, that if an event described in the foregoing clause
(i) or (ii) is cured by the repurchase of Receivables pursuant to Article VI of
the Transfer and Contribution Agreement or by a repayment pursuant to
Section 2.17 hereof, such event shall cease to constitute an Event of Default;
or
 
(g) the Borrower or EEF shall have suffered any Material Adverse Change; or
 
(h) EEF’s or the Borrower’s activities are terminated for any reason, including
any termination thereof by a regulatory, tax or accounting body; or
 
(i) a Change of Control occurs; or
 
(j) any Transfer and Contribution Agreement shall cease to be in full force and
effect; or
 
-69-

--------------------------------------------------------------------------------


(k) Parent shall fail to maintain Tangible Net Worth of at least $5,000,000; or
 
(l) EEF shall fail to maintain Tangible Net Worth in an amount not less than the
greater of (i) $5,000,000, and (ii) 15% of the Eligible Receivables Balance; or
 
(m) Parent shall fail to maintain a Liquidity Ratio of at least 1.50; or
 
(n) a Replacement Trigger Date shall have occurred and a Replacement shall not
have been effected within forty-five (45) days of the applicable Replacement
Trigger Date; or
 
(o) (i) any Qualifying Interest Rate Hedge shall cease to be in full force and
effect, provided that if the Borrower shall not be in any way responsible for
such Qualifying Interest Rate Hedge ceasing to be in full force and effect, such
event shall not be an Event of Default unless no replacement Qualifying Interest
Rate Hedge shall have been entered into by the Borrower within fifteen (15)
days, (ii) the occurrence of any default by the Borrower in the observance or
performance of any of the terms or provisions of any Qualifying Interest Rate
Hedge or (iii) any interest rate hedge agreement represented by the Borrower to
be a Qualifying Interest Rate Hedge shall fail to be, or cease to be, a
Qualifying Interest Rate Hedge, provided that if the Borrower shall not be in
any way responsible for such Qualifying Interest Rate Hedge ceasing to be a
Qualifying Interest Rate Hedge, such event shall not be an Event of Default
unless no replacement Qualifying Interest Rate Hedge shall have been entered
into by the Borrower within fifteen (15) days; or
 
(p) Excess Spread is less than the Minimum Excess Spread for two consecutive
Remittance Periods without cure; or
 
(q) provided that the Measurement Condition shall exist, the Weighted Average
Annualized Default Rate shall exceed the Weighted Average Annualized Default
Rate Threshold Amount; or
 
(r) provided that the Measurement Condition shall exist, the Weighted Average
First Delinquency Rate shall exceed the Weighted Average First Delinquency Rate
Threshold Amount; or
 
(s) provided that the Measurement Condition shall exist, the Weighted Average
Second Delinquency Rate shall exceed the Weighted Average Second Delinquency
Rate Threshold Amount; or
 
(t) the Advance Percentage exceeds the Maximum Advance Percentage for three
consecutive Business Days;
 
-70-

--------------------------------------------------------------------------------


then the Agent may, by notice to the Borrower, declare the Early Amortization
Commencement Date to have occurred; provided, that, in the case of any event
described in Section 7.01(a) above, the Early Amortization Commencement Date
shall be deemed to have occurred automatically upon the occurrence of such
event. Upon any such declaration or automatic occurrence, (i) the Borrower shall
cease purchasing Receivables from EEF under the Transfer and Contribution
Agreement, (ii) the Lender shall cease issuing commercial paper notes to fund or
maintain the Loans hereunder, (iii) the Liquidity/Credit Enhancement Facility
shall be drawn upon by the Lender from time to time thereafter in order to
retire the maturing commercial paper notes issued to fund or maintain the Loans
hereunder (and the Loans hereunder maintained by the amounts so drawn under the
Liquidity/Credit Enhancement Facility shall bear interest at the Default Funding
Rate), (iv) at the option of the Lender in its sole discretion, the Lender may
declare the Loans made to the Borrower hereunder and all Yield and all Fees
accrued on such Loans and any other Obligations to be immediately due and
payable (and the Borrower shall pay such Loans and all such amounts and
Obligations immediately), (v) the Agent may exercise any control rights that it
has under the Account Control Agreement and the Lockbox Account Control
Agreement, to the extent not previously exercised, and (vi) at the option of the
Lender in its sole discretion, the Agent, on behalf of the Lender, may direct
the Obligors to make all payments under the Pledged Receivables directly to the
Backup Servicer, the Agent, the Lender or any lockbox or account established by
any of such parties. In addition, upon any such declaration or upon any such
automatic occurrence, the Agent and the Lender shall have, in addition to all
other rights and remedies under this Agreement or otherwise, all other rights
and remedies provided under the UCC of the applicable jurisdiction and other
applicable laws, which rights shall be cumulative. If any Event of Default shall
have occurred, the Non-CP Rate and the CP Rate shall be increased to the Default
Funding Rate, effective as of the date of the occurrence of such Event of
Default, and shall remain at the Default Funding Rate.
 
SECTION 7.02 Additional Remedies of the Agent. (a)  If, upon the Lender’s
declaration that the Loans made to the Borrower hereunder are immediately due
and payable pursuant to Section 7.01 or on the Facility Maturity Date, the
aggregate outstanding principal amount of the Loans, all accrued Fees and Yield
and any other Obligations are not immediately paid in full, then the Agent, in
addition to all other rights specified hereunder, shall have the right, in its
own name and as agent for the Lender, to immediately sell in a commercially
reasonable manner, in a recognized market (if one exists) at such price or
prices as the Agent may reasonably deem satisfactory, any or all Pledged Assets
and apply the proceeds thereof to the Obligations.
 
(b) The parties recognize that it may not be possible to sell all of the Pledged
Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Pledged Assets may
not be liquid. Accordingly, the Agent may elect, in its sole discretion, the
time and manner of liquidating any Pledged Assets, and nothing contained herein
shall obligate the Agent to liquidate any Pledged Assets on the date the Lender
declares the Loans made to the Borrower hereunder to be immediately due and
payable pursuant to Section 7.01 or to liquidate all Pledged Assets in the same
manner or on the same Business Day.
 
(c) Any amounts received from any sale or liquidation of the Pledged Assets
pursuant to this Section 7.02 in excess of the Obligations will be returned to
the Borrower, its successors or assigns, or to whosoever may be lawfully
entitled to receive the same, or as a court of competent jurisdiction may
otherwise direct.
 
(d) The Agent and the Lenders shall have, in addition to all the rights and
remedies provided herein and provided by applicable federal, state, foreign, and
local laws (including, without limitation, the rights and remedies of a secured
party under the Uniform Commercial Code of any applicable state, to the extent
that the Uniform Commercial Code is applicable, and the right to offset any
mutual debt and claim), all rights and remedies available to the lenders at law,
in equity or under any other agreement between the Lender and the Borrower.
 
-71-

--------------------------------------------------------------------------------


(e) Except as otherwise expressly provided in this Agreement, no remedy provided
for by this Agreement shall be exclusive of any other remedy, each and every
remedy shall be cumulative and in addition to any other remedy, and no delay or
omission to exercise any right or remedy shall impair any such right or remedy
or shall be deemed to be a waiver of any Early Amortization Event or Event of
Default.
 
ARTICLE VIII.
 
INDEMNIFICATION
 
SECTION 8.01 Indemnities by the Borrower. Without limiting any other rights
which the Agent, the Lender, the Backup Servicer or any of their respective
Affiliates may have hereunder or under applicable law, the Borrower hereby
agrees to indemnify the Agent, the Lender, the Backup Servicer and each of their
respective Affiliates (each, an “Indemnified Party” for purposes of this Article
VIII) from and against any and all damages, losses, claims, liabilities and
related costs and expenses, including reasonable attorneys’ fees and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”), awarded against or incurred by any of them arising out
of or as a result of this Agreement or in respect of any Pledged Assets,
excluding, however, Indemnified Amounts to the extent resulting from gross
negligence or willful misconduct on the part of an Indemnified Party. Without
limiting the foregoing, the Borrower shall indemnify each Indemnified Party for
Indemnified Amounts relating to or resulting from any of the following (to the
extent not resulting from gross negligence or willful misconduct on the part of
an Indemnified Party or, in the case of the Lender, from the gross negligence or
willful misconduct of the Agent):
 
(i) any Pledged Receivable treated as or represented by the Borrower to be an
Eligible Receivable which is not at the applicable time an Eligible Receivable;
 
(ii) reliance on any representation or warranty made or deemed made by the
Borrower, EEF or one of its Affiliates or any of their respective officers under
or in connection with this Agreement, which shall have been false or incorrect
in any material respect when made or deemed made or delivered;
 
(iii) the failure by the Borrower or EEF to comply with any term, provision or
covenant contained in this Agreement or any agreement executed in connection
with this Agreement, or with any applicable law, rule or regulation with respect
to any Pledged Assets, or the nonconformity of any Pledged Assets with any such
applicable law, rule or regulation;
 
(iv) the failure to vest and maintain vested in the Agent, for the benefit of
the Lender, or to transfer to the Agent, for the benefit of the Lender, a first
priority, perfected security interest in the Receivables which are, or are
purported to be, Pledged Receivables, together with all related Other Conveyed
Property, Collections, Related Security and other Pledged Assets related
thereto, free and clear of any Adverse Claim whether existing at the time of the
related Borrowing or at any time thereafter;
 
-72-

--------------------------------------------------------------------------------


(v) the failure to maintain, as of the close of business on each Business Day
prior to the Collection Date, an aggregate amount of Loans outstanding which is
less than or equal to the lesser of (x) the Borrowing Limit on such Business Day
and (y) the Capital Limit on such Business Day;
 
(vi) the failure to file, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any Receivables which are, or are
purported to be, Pledged Receivables or the other Pledged Assets related
thereto, whether at the time of any Borrowing or at any subsequent time;
 
(vii) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) to the payment of any Receivable which is, or is
purported to be, a Pledged Receivable (including, without limitation, a defense
based on such Receivable (or the Contract evidencing such Receivable) not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms);
 
(viii) any failure of the Borrower, including due to noncompliance by a
Servicer, to perform its duties or obligations in accordance with the provisions
of this Agreement;
 
(ix) the failure to pay when due any taxes payable in connection with the
Pledged Receivables or the Pledged Assets related thereto;
 
(x) any repayment by the Agent or the Lender of any amount previously
distributed in payment of Loans or payment of Yield or Fees or any other amount
due hereunder, in each case which amount the Agent or the Lender believes in
good faith is required to be repaid;
 
(xi) the commingling of Collections of Pledged Receivables at any time with
other funds;
 
(xii) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Loans or the Pledged Assets;
 
(xiii) any failure by the Borrower to give reasonably equivalent value to EEF in
consideration for the transfer by EEF to the Borrower of any Receivable or any
attempt by any Person to void or otherwise avoid any such transfer under any
statutory provision or common law or equitable action, including, without
limitation, any provision of the Bankruptcy Code;
 
(xiv) any failure of the Borrower, or any of its agents or representatives to
remit to the Agent, Collections of Pledged Receivables; and/or
 
-73-

--------------------------------------------------------------------------------


(xv) any failure on the part of the Borrower or EEF duly to observe or perform
in any material respect any covenant or agreement under any Qualifying Interest
Rate Hedge.
 
Any amounts subject to the indemnification provisions of this Section 8.01 shall
be paid by the Borrower to the Agent within two (2) Business Days following the
Agent’s written demand therefor.
 
Each applicable Indemnified Party shall deliver to the indemnifying party under
Section 8.01, within a reasonable time after such Indemnified Party’s receipt
thereof, copies of all notices and documents (including court papers) received
by such Indemnified Party relating to the claim giving rise to the Indemnified
Amounts.
 
SECTION 8.02 Reserved.
 
ARTICLE IX.
 
MISCELLANEOUS
 
SECTION 9.01 Amendments and Waivers. (a)  Except as provided in Section 9.01(b),
no amendment or modification of any provision of this Agreement shall be
effective without the written agreement of the Borrower, the Agent and the
Lender (and the Backup Servicer if such amendment or modification affects any
obligation or undertaking of the Backup Servicer, including the Backup Servicer
acting as a successor Servicer), and no termination or waiver of any provision
of this Agreement or consent to any departure therefrom by the Borrower shall be
effective without the written concurrence of the Agent, the Backup Servicer and
the Lender. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
 
(b) Notwithstanding the provisions of Section 9.01(a), in the event that there
is more than one Lender, the written consent of each Lender shall be required
for any amendment, modification or waiver (i) reducing any outstanding Loans, or
the Yield thereon, (ii) postponing any date for any payment of any Loan, or the
Yield thereon, (iii) modifying the provisions of this Section 9.01,
(iv) increasing the Capital Limit or the Borrowing Limit or (v) increasing the
Maximum Advance Percentage or reducing the Minimum Overcollateralization Amount.
 
SECTION 9.02 Notices, Etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including telex
communication, communication by facsimile copy or electronic mail) and mailed,
telexed, transmitted or delivered, as to each party hereto, at its address set
forth under its name on the signature pages hereof or specified in such party’s
Assignment and Acceptance or at such other address (including, without
limitation, an electronic mail address) as shall be designated by such party in
a written notice to the other parties hereto. All such notices and
communications shall be effective, upon receipt, or in the case of (i) notice by
mail, five days after being deposited in the United States mails, first class
postage prepaid, (ii) notice by telex, when telexed against receipt of
answerback, or (iii) notice by facsimile copy or electronic mail, when verbal
communication of receipt is obtained, except that notices and communications
pursuant to Article II shall not be effective until received.
 
-74-

--------------------------------------------------------------------------------


SECTION 9.03 No Waiver; Remedies. No failure on the part of the Agent or the
Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
 
SECTION 9.04 Binding Effect; Assignability; Multiple Lenders. (a)  This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Agent, the Lender, the Backup Servicer and their respective successors and
permitted assigns. This Agreement and the Lender’s rights and obligations
hereunder and interest herein shall be assignable in whole or in part (including
by way of the sale of participation interests therein) by the Lender and its
successors and assigns; provided, however, that, prior to the occurrence of an
Early Amortization Event, any such assignment shall occur only upon the prior
written consent of the Borrower, which consent shall not be unreasonably
withheld; and provided, further, that any such participation shall occur only
upon prior written notice to the Borrower. None of the Borrower or the Backup
Servicer may assign any of its rights and obligations hereunder or any interest
herein without the prior written consent of the Lender and the Agent. The
parties to each assignment or participation made pursuant to this Section 9.04
shall execute and deliver to the Agent, for its acceptance and recording in its
books and records, an assignment and acceptance agreement (an “Assignment and
Acceptance”) or a participation agreement or other transfer instrument
reasonably satisfactory in form and substance to the Agent and the Borrower.
Each such assignment or participation shall be effective as of the date
specified in the applicable Assignment and Acceptance or other agreement or
instrument only after the execution, delivery, acceptance and recording thereof
as described in the preceding sentence. The Agent shall notify the Borrower of
any assignment or participation thereof made pursuant to this Section 9.04. The
Lender may, in connection with any assignment or participation or any proposed
assignment or participation pursuant to this Section 9.04, disclose to the
assignee or participant or proposed assignee or participant any information
relating to the Borrower and the Pledged Assets furnished to the Lender by or on
behalf of the Borrower; provided, however, that the Lender shall obtain an
agreement from such assignee or participant or proposed assignee or participant
that it shall treat as confidential (under terms mutually satisfactory to the
Agent and such assignee or participant or proposed assignee or participant) any
information obtained which is not already publicly known or available.
 
(b) Whenever the term “Lender” is used herein, it shall mean Autobahn and/or any
other Person which shall have executed an Assignment and Acceptance; provided,
however, that each such party shall have a pro rata share of the rights and
obligations of the Lender hereunder in such percentage amount (the “Commitment
Percentage”) as shall be obtained by dividing such party’s commitment to fund
Loans hereunder by the total commitment of all parties to fund Loans hereunder.
Unless otherwise specified herein, any right at any time of the Lender to
enforce any remedy, or instruct the Agent to take (or refrain from taking) any
action hereunder, shall be exercised by the Agent only upon direction by such
parties that hold a majority of the Commitment Percentages at such time.
 
-75-

--------------------------------------------------------------------------------


(c) Each of the parties hereto hereby agrees to execute any amendment to this
Agreement that is required in order to facilitate the addition of any new Lender
hereunder as contemplated by this Section 9.04.
 
(d) In connection with the grant of any participation by the Lender hereunder,
(i) the Lender’s obligations under this Agreement shall remain unchanged;
(ii) the Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (iii) the Borrower, the Agent and any
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
 
SECTION 9.05 Term of This Agreement. This Agreement including, without
limitation, the Borrower’s obligation to observe its covenants set forth in
Articles V and VI, shall remain in full force and effect until the Collection
Date; provided, however, that the rights and remedies with respect to any breach
of any representation and warranty made or deemed made by the Borrower pursuant
to Articles III and IV and the indemnification and payment provisions of
Article VIII and Article IX and the provisions of Section 9.07 shall be
continuing and shall survive any termination of this Agreement.
 
SECTION 9.06 Governing Law; Jury Waiver. THIS AGREEMENT SHALL, IN ACCORDANCE
WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS
OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE
INTERESTS OF THE LENDER IN THE PLEDGED RECEIVABLES, OR REMEDIES HEREUNDER, IN
RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE
OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.
 
SECTION 9.07 Costs, Expenses and Taxes. (a)  In addition to the rights of
indemnification granted to the Backup Servicer, the Agent, the Lender and its
Affiliates under Article VIII hereof, the Borrower agrees to pay on demand all
reasonable costs and expenses of the Backup Servicer, the Lender and the Agent
incurred in connection with the preparation, execution, delivery or
administration of, or any waiver or consent issued or amendment prepared in
connection with, this Agreement, the other Transaction Documents and the other
documents to be delivered hereunder or in connection herewith or therewith or
incurred in connection with any amendment, waiver or modification of this
Agreement, any other Transaction Document, and any other documents to be
delivered hereunder or thereunder or in connection herewith or therewith that is
necessary or requested by any of the Borrower, the Lender or a Rating Agency or
made necessary or desirable as a result of the actions of any regulatory, tax or
accounting body affecting the Lender and its Affiliates, or which is related to
an Event of Default, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Backup Servicer, the Agent and the
Lender with respect thereto and with respect to advising the Backup Servicer,
the Agent and the Lender as to their respective rights and remedies under this
Agreement and the other documents to be delivered hereunder or in connection
herewith, and all costs and expenses, if any (including reasonable counsel fees
and expenses), incurred by the Backup Servicer, the Agent or the Lender in
connection with the enforcement of this Agreement and the other documents to be
delivered hereunder or in connection herewith.
 
-76-

--------------------------------------------------------------------------------


(b) The Borrower shall pay on demand any and all stamp, sales, excise and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the other documents
to be delivered hereunder or any agreement or other document providing liquidity
support, credit enhancement or other similar support to the Lender which is
specific to this Agreement or the funding or maintenance of Loans hereunder.
 
(c) Reserved.
 
(d) The Borrower shall pay on demand all other costs, expenses and taxes
(excluding franchise and income taxes) incurred by any Issuer or any general or
limited partner or member or shareholder of such Issuer related to this
Agreement (“Other Costs”), including, without limitation, the portion of the
cost of rating such Issuer’s commercial paper by independent financial rating
agencies which is allocable to commercial paper issued to fund Loans hereunder,
the taxes (excluding franchise and income taxes) resulting from such Issuer’s
operations which are allocable to the provision of Loans hereunder, and the
reasonable fees and out-of-pocket expenses of counsel for the Issuer or any
counsel for any general or limited partner or member or shareholder of the
Issuer, with respect to (i) advising such Person as to its rights and remedies
under this Agreement and the other documents to be delivered hereunder or in
connection herewith, (ii) the enforcement of this Agreement and the other
documents to be delivered hereunder or in connection herewith and (iii) advising
such Person as to the issuance of the Issuer’s commercial paper notes to fund
Loans hereunder and action in connection with such issuance.
 
(e) Without limiting any other provision hereof, the Borrower shall pay,
pursuant to Section 2.05(c) or as otherwise expressly provided for herein, the
costs, expenses and fees of the Backup Servicer related to its duties under this
Agreement.
 
(f) Any Person making a claim under this Section 9.07 shall submit to the
Borrower a notice setting forth in reasonable detail the basis for and the
computations of the applicable costs, expenses, taxes or similar items.
 
SECTION 9.08 No Proceedings. Each of the Borrower, the Backup Servicer, the
Agent, and the Lender hereby agrees that it will not institute against, or join
any other Person in instituting against, any Issuer any proceedings of the type
referred to in the definition of Bankruptcy Event so long as any commercial
paper issued by such Issuer shall be outstanding or there shall not have elapsed
one year and one day since the last day on which any such commercial paper shall
have been outstanding.
 
-77-

--------------------------------------------------------------------------------


SECTION 9.09 Recourse Against Certain Parties. No recourse under or with respect
to any obligation, covenant or agreement (including, without limitation, the
payment of any fees or any other obligations) of the Lender or the Agent as
contained in this Agreement or any other agreement, instrument or document
entered into by the Lender or the Agent pursuant hereto or in connection
herewith shall be had against any administrator of the Lender or the Agent or
any incorporator, affiliate, stockholder, officer, employee or director of the
Lender or the Agent or of any such administrator, as such, by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise; it being expressly agreed and understood that the agreements of
each party hereto contained in this Agreement and all of the other agreements,
instruments and documents entered into by the Lender or the Agent pursuant
hereto or in connection herewith are, in each case, solely the corporate
obligations of such party (and nothing in this Section 9.09 shall be construed
to diminish in any way such corporate obligations of such party), and that no
personal liability whatsoever shall attach to or be incurred by any
administrator of the Lender or the Agent or any incorporator, stockholder,
affiliate, officer, employee or director of the Lender or the Agent or of any
such administrator, as such, or any of them, under or by reason of any of the
obligations, covenants or agreements of the Lender or the Agent contained in
this Agreement or in any other such instruments, documents or agreements, or
which are implied therefrom, and that any and all personal liability of every
such administrator of the Lender or the Agent and each incorporator,
stockholder, affiliate, officer, employee or director of the Lender or the Agent
or of any such administrator, or any of them, for breaches by the Lender or the
Agent of any such obligations, covenants or agreements, which liability may
arise either at common law or in equity, by statute or constitution, or
otherwise, is hereby expressly waived as a condition of and in consideration for
the execution of this Agreement. The provisions of this Section 9.09 shall
survive the termination of this Agreement.
 
SECTION 9.10 Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement. In the event that any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement contains the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings
other than the Fee Letter.
 
SECTION 9.11 Tax Characterization. Notwithstanding any provision of this
Agreement, the parties hereto intend that the Loans advanced hereunder shall
constitute indebtedness of the Borrower for federal income tax purposes.
 
-78-

--------------------------------------------------------------------------------


SECTION 9.12 Exclusivity. The Borrower hereby agrees that unless it has obtained
the prior written consent of the Lender (which may be granted or refused in the
Lender’s sole discretion) to do otherwise, from the Closing Date through and
including the Facility Maturity Date, it will not, and it will cause EEF and any
of its or EEF’s Affiliates not to, assign, transfer, pledge, convey, sell or
otherwise dispose of any PrePrime Receivable, except pursuant to the terms and
provisions of this Agreement and the other Transaction Documents; provided, that
the provisions of this Section 9.12 shall not apply to (i) PrePrime Receivables
the inclusion of which as Pledged Receivables hereunder, constitutes or would
constitute part of the Overconcentration Amount, and (ii) PrePrime Receivables
(other than Pledged Receivables) at a time when the Loans Outstanding hereunder
are equal to the Borrowing Limit (provided, that the Borrower shall have first
made a request for an increase in the Facility Limit (without other changes to
this Agreement) and such request has been refused by the Lender (with
non-acceptance within 45 calendar days of such request deemed for this purpose
to constitute a refusal)), and (iii) PrePrime Receivables that constituted
Pledged Receivables at the time they were subjected to a Take-Out Securitization
and related repayment of Loans in accordance with Section 2.20 and continue to
be subject to such Take-Out Securitization, or that were sold to an unaffiliated
third party as contemplated in Section 2.20, and (iv) up to a maximum of 25% (or
such other percentage as may be determined in accordance with the following
sentence) of PrePrime Receivables originated in any given calendar quarter that
would otherwise qualify as Eligible Receivables. In the event that the Borrower
has both (A) equaled or exceeded at any point in time a principal balance of
Loans outstanding of $50,000,000, and (B) requested an increase in the Borrowing
Limit to an amount at least equal to $200,000,000 (without other changes to this
Agreement), and such request for increase shall have been refused by the Lender
(with non-acceptance within 45 calendar days of such request deemed for this
purpose to constitute a refusal), then the 25% referred to above in this clause
(iv) shall instead be the lesser of (x) 50%, and (y) the percentage equivalent
of a fraction, the numerator of which is the sum of all undrawn funding
commitments plus all outstanding principal amounts of financings secured by or
representing an interest in all PrePrime Receivables other than Pledged
Receivables, and the denominator of which is the sum of all undrawn funding
commitments plus all outstanding principal amounts of financings secured by or
representing an interest in all PrePrime Receivables (including Pledged
Receivables), and (v) newly originated PrePrime Receivables that would be
Eligible Receivables otherwise financeable hereunder, but for the existence of
an Early Amortization Event due to the occurrence of a Replacement Trigger Date
as described in clause (iv) of the definition thereof, that has not been
remedied as described in such clause (iv). In addition, there is to be no
adverse selection in determining which PrePrime Receivables become Pledged
Receivables, or are financed with another financing facility. It is understood
that EEF is making a corresponding undertaking in favor of the Borrower under
the Transfer and Contribution Agreement (PrePrime).
 
SECTION 9.13 USA Patriot Act Notice. The Agent and the Lender hereby notifies
the Borrower that pursuant to the requirements of the Patriot Act (as defined in
Section 4.01(aa)), each is required to obtain, verify, and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and EEF and other information that will allow such Person to
identify the Borrower and EEF in accordance with the Patriot Act.
 
-79-

--------------------------------------------------------------------------------


SECTION 9.14 Continuity. The Agent, the Lender and the Borrower each agree and
confirm that the security interest granted and conveyed under the Existing RLSA
in Pledged Assets or other collateral as any such collateral exists and
constitutes property of the Borrower as of the Amendment Closing Date but prior
to giving effect to the amendment and restatement of the Existing RLSA being
accomplished pursuant to this Agreement, shall continue without interruption in
such collateral after giving effect to the amendment and restatement being
accomplished pursuant to and upon effectiveness of this Agreement.
 


[Signature page to follow.]
 
-80-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
THE BORROWER:
EDUCATION EMPOWERMENT SPV, LLC
 
 
By:  /s/ Vishal Garg

--------------------------------------------------------------------------------

Title: President
 
590 Madison Avenue, 13th Floor
New York, New York 10022
Attention: Jonathan Coblentz
Facsimile No.: 212-444-7530
Confirmation No.: 212-444-7507



THE AGENT:
DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN
 
By:  /s/ Daniel Marino 

--------------------------------------------------------------------------------

Title: First Vice President
 
By:  /s/ Francine Farragher 

--------------------------------------------------------------------------------

Title: Assistant Vice President
 
609 Fifth Avenue
New York, New York 10017
Attention: Asset Securitization Group
Facsimile No.:  212/745-1651
Confirmation No.: 212/745-1656
   
THE LENDER:
AUTOBAHN FUNDING COMPANY LLC
 
By: DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main, its
attorney-in-fact
 
By:  /s/ Daniel Marino 

--------------------------------------------------------------------------------

Title: First Vice President
 
By:  /s/ Francine Farragher 

--------------------------------------------------------------------------------

Title: Assistant Vice President
 
609 Fifth Avenue
New York, New York 10017
Attention: Asset Securitization Group
Facsimile No.: 212/745-1651
Confirmation No.: 212/745-1656

 
-81-

--------------------------------------------------------------------------------


 

   
THE BACKUP SERVICER:
LYON FINANCIAL SERVICES, INC. (d/b/a U.S. BANK PORTFOLIO SERVICES)
 
 
By:  /s/ Joseph Andries 

--------------------------------------------------------------------------------

Title: Senior Vice President
 
1310 Madrid Street
Suite 103
Marshall, MN 56258
Attention: Joe Andries
Facsimile No.: (866) 806-0775
Confirmation No.: (507) 532-7129
       





-82-

--------------------------------------------------------------------------------

